Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 1 of 72 PageID: 82662



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                        )
    IN RE: JOHNSON & JOHNSON            )
    TALCUM POWDER PRODUCTS              )
    MARKETING, SALES PRACTICES AND )              MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION       )
    ___________________________________ )
                                        )
    This Document Relates To All Cases  )
                                        )

     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
     CONSUMER INC.’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
           PLAINTIFFS’ EXPERTS’ OPINIONS RELATED TO
                    BIOLOGICAL PLAUSIBILITY


                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 2 of 72 PageID: 82663



                                             TABLE OF CONTENTS

                                                                                                                       Page
    ARGUMENT. ............................................................................................................4

    I.       PLAINTIFFS MISSTATE THE STANDARD BY WHICH THEIR
             EXPERTS’ BIOLOGICAL PLAUSIBILITY OPINIONS MUST BE
             JUDGED. .........................................................................................................4
    II.      PLAINTIFFS’ EXPERTS’ BIOLOGICAL PLAUSIBILITY
             THEORIES ARE INHERENTLY UNRELIABLE BECAUSE THEY
             DO NOT ACCOUNT FOR THE FACT THAT THERE ARE
             SEVERAL SUBTYPES OF OVARIAN CANCER WITH
             DIFFERENT ETIOLOGIES. .......................................................................... 9
    III.     PLAINTIFFS’ EXPERTS LACK RELIABLE EVIDENCE
             SUPPORTING THE HYPOTHESIS THAT TALC APPLIED
             EXTERNALLY CAN REACH THE FALLOPIAN TUBES OR
             OVARIES. .....................................................................................................15
             A.       Plaintiffs’ Experts Lack Reliable Evidence That Externally-
                      Applied Talc Migrates Inside The Body And Up To The
                      Ovaries Or Fallopian Tubes. ...............................................................16
                      1.        Limited Evidence Of Talc In Reproductive Tissue Does
                                Not Make Migration From The Perineum Plausible. ............... 17
                      2.        Human Studies Do Not Support Plaintiffs’ Experts’
                                Migration Opinions. ..................................................................20

                      3.        Animal Studies Do Not Offer Reliable Evidence Of
                                Migration. ..................................................................................26
             B.       Plaintiffs’ Experts Lack Reliable Evidence That Perineally-
                      Applied Talc Can Reach The Fallopian Tubes Or Ovaries
                      Through Inhalation Or Lymphatic Transport......................................30
    IV.      PLAINTIFFS’ EXPERTS HAVE NO EVIDENCE OF A
             PLAUSIBLE MECHANISM BY WHICH TALC COULD CAUSE
             OVARIAN CANCER EVEN IF IT REACHED THE FALLOPIAN
             TUBES OR OVARIES. .................................................................................36

                                                                i
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 3 of 72 PageID: 82664



            A.       The Evidence Plaintiffs Cite Does Not Demonstrate That It Is
                     Biologically Plausible That Talc Causes Chronic Inflammation
                     In The Genitourinary Tract Or That Chronic Inflammation
                     Causes Ovarian Cancer. ......................................................................36

                     1.       There Is No Evidence That Talc Causes Chronic
                              Inflammation in The Genitourinary Tract. ...............................36

                     2.       Plaintiffs’ Experts’ Opinions Are Also Unreliable
                              Because They Cannot Point To Scientific Studies
                              Supporting The Theory That Chronic Inflammation
                              Causes Ovarian Cancer. ............................................................41

            B.       Plaintiffs’ Experts’ Theory That Perineal Talc Use Increases
                     The Risk of Ovarian Cancer By Inhibiting MUC1 Antibodies Is
                     Not Biologically Plausible. .................................................................54
    V.      DR. ZELIKOFF’S RAMPANT PLAGIARISM OF SIGNIFICANT
            ASPECTS OF HER REPORT RENDERS HER OPINIONS
            INHERENTLY UNRELIABLE. ...................................................................58
    CONCLUSION ........................................................................................................60




                                                             ii
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 4 of 72 PageID: 82665



                                       TABLE OF AUTHORITIES

                                                                                                          Page(s)

                                                       CASES

    In re Abilify (Aripiprazole) Products Liability Litigation,
           299 F. Supp. 3d 1291 (N.D. Fla. 2018) .......................................................6, 7

    Allison v. McGhan Medical Corp.,
          184 F.3d 1300 (11th Cir. 1999) ...................................................................5, 6

    Asplundh Manufacturing Divsion, a Division of Asplundh Tree Expert Co. v.
          Benton Harbor Engineering,
          57 F.3d 1190 (3d Cir. 1995) ............................................................................8

    In re Avandia Marketing, Sales Practices & Products Liability Litigation,
           No. 2007-MD-1871, 2011 WL 13576 (E.D. Pa. Jan. 4, 2011) .......................7

    Bartoli v. Novartis Pharmaceuticals Corp.,
          No. 3:13-0724, 2014 WL 1515870 (M.D. Pa. Apr. 17, 2014) ........................7

    In re Breast Implant Litigation,
           11 F. Supp. 2d 1217 (D. Colo. 1998) ............................................................46

    In re Fosamax (Alendronate Sodium) Products Liability Litigation,
           Nos. 11-5304, 08-08, 2013 WL 1558697 (D.N.J. Apr. 11, 2013) ..................7
    General Electric Co. v. Joiner,
         522 U.S. 136 (1997).......................................................................................55
    Heller v. Shaw Industries, Inc.,
          167 F.3d 146 (3d Cir. 1999) ..........................................................................37

    Henricksen v. ConocoPhillips Co.,
          605 F. Supp. 2d 1142 (E.D. Wash. 2009)........................................... 5, 45, 57

    In re Human Tissue Products Liability Litigation,
           582 F. Supp. 2d 644 (D.N.J. 2008) ................................................................47

    Karlo v. Pittsburgh Glass Works, LLC,
          849 F.3d 61 (3d Cir. 2017) ..............................................................................7
                                                           iii
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 5 of 72 PageID: 82666



    Magistrini v. One Hour Martinizing Dry Cleaning,
         180 F. Supp. 2d 584 (D.N.J. 2002) ................................................................53

    Mallozzi v. EcoSMART Technologies, Inc.,
         No. 11-CV-2884 (SJF) (ARL), 2013 WL 2415677
         (E.D.N.Y. May 31, 2013) ..............................................................................42

    In re Mirena IUS Levonorgestrel-Related Products Liability
          Litigation (No. II),
          341 F. Supp. 3d 213 (S.D.N.Y. 2018) .............................................................8

    Mitchell v. Secretary of Health & Human Services,
          No. 13-948V, 2017 WL 3816078 (Fed. Cl. Aug. 7, 2017) ...........................42
    Muzzey v. Kerr-McGee Chemical Corp.,
         921 F. Supp. 511 (N.D. Ill. 1996) ..................................................................55

    In re Nexium (Esomeprazole) Products Liability Litigation,
           No. ML 12-2404 DSF (SSx), 2014 WL 5313871
           (C.D. Cal. Sept. 30, 2014) ...............................................................................5

    In re Processed Egg Products Antitrust Litigation,
           No. 08-md-2002, 2016 WL 4547207 (E.D. Pa. Aug. 31, 2016) ............ 58, 59
    In re Rezulin Products Liability Litigation,
           369 F. Supp. 2d 398 (S.D.N.Y. 2005) ........................................ 21, 27, 28, 47

    Rondigo, L.L.C. v. Casco Township, Michigan,
         537 F. Supp. 2d 891 (E.D. Mich. 2008) ........................................................47

    In re Roundup Products Liability Litigation,
           No. 16-md-02741-VC, 2018 WL 3368534 (N.D. Cal. July 10, 2018) ...........7

    Schepise v. Saturn Corp.,
          No. CIV.A., 94-385(MLP), 1997 WL 897676 (D.N.J. July 30, 1997) .........38

    Soldo v. Sandoz Pharmaceuticals Corp.,
          244 F. Supp. 2d 434 (W.D. Pa. 2003) .............................................................4
    Tamraz v. Lincoln Electric Co.,
         620 F.3d 665 (6th Cir. 2010) .........................................................................47


                                                           iv
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 6 of 72 PageID: 82667



    Trivitis, Inc. v. Ocean Spray Cranberries, Inc.,
           No. 10cv0316 JM (MDD), 2012 WL 1944827
           (S.D. Cal. May 29, 2012)...............................................................................26

    Wright v. Case Corp.,
         No. Civ.A. 1:03CV1618-JEC, 2006 WL 278384
         (N.D. Ga. Feb. 1, 2006) .................................................................................26

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           26 F. Supp. 3d 449 (E.D. Pa. 2014) ........................................................ 30, 51

                                         OTHER AUTHORITIES

    Akhtar et al.,
         Cytotoxicity and Apoptosis Induction by Nanoscale Talc Particles
         from Two Different Geographical Regions in Human Lung Epithelial
         Cells,
         29 Envtl. Toxicol. 394 (2012) ................................................................ 39, 47
    Balkwill & Mantovani,
         Inflammation and Cancer: Back to Virchow?,
         357 Lancet 539 (2001) ............................................................................ 12, 49
    Belotte et al. 2014,
          The Role of Oxidative Stress in the Development of Cisplatin
          Resistance in Epithelial Ovarian Cancer,
          21 Reproductive Scis. 503 (2014) .................................................................46

    Buz’Zard & Lau,
         Pycnogenol® Reduces Talc-induced Neoplastic Transformation in
         Human Ovarian Cell Cultures,
         21 Phytother. Res. 579 (2007) .......................................................................45

    Coussens & Werb,
         Inflammation and Cancer,
         420 Nature 860 (2002) ...................................................................................49
    Cramer et al.,
         Conditions Associated With Antibodies Against the Tumor-Associated
         Antigen MUC1 and Their Relationship to Risk for Ovarian Cancer,
         14(5) Cancer Epidemiol. Biomarkers Prev. 1125 (2005)..............................55

                                                           v
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 7 of 72 PageID: 82668



    Cramer et al.,
         Presence of Talc in Pelvic Lymph Nodes of a Woman with Ovarian
         Cancer and Long-Term Genital Exposure to Cosmetic Talc,
         110(2) Obstet Gynecol. 498 (2007) ...............................................................20

    Crusz & Balkwill,
          Inflammation and Cancer: Advances and New Agents,
          12 Nature 584 (2015) .....................................................................................48

    Folkins et al.,
          Assessing Pelvic Epithelial Cancer Risk and Intercepting Early
          Malignancy, in Diagnostic Gynecologic and Obstetric Pathology 846
          (3d ed. 2017) ..................................................................................................23

    Functions of Lymphatic System, MANanatomy.com,
          http://www.mananatomy.com/basic-anatomy/functions-lymphatic-
          system ............................................................................................................58
    Gates et al.,
          Risk Factors for Epithelial Ovarian Cancer by Histologic Subtype,
          171(1) Am J Epidemiol. 45 (2010)................................................................11
    Grivennikov et al.,
          Immunity, Inflammation, and Cancer,
          140 Cell 883 (2010) .......................................................................................49
    Hanahan & Weinberg,
         Hallmarks of Cancer: The Next Generation,
         144 Cell 646 (2011) ................................................................................ 39, 46

    Health Canada,
          Draft Screening Assessment: Talc (Mg 3 H 2 (SiO 3 ) 4 ) (Chem. Abstracts
          Serv. Registry No. 14807-96-6) (2018) .........................................................50
    Heller et al.,
          Asbestos Exposure and Ovarian Fiber Burden,
          29 Am. J. Indus. Med. 434 (1996) .......................................................... 18, 22

    Heller et al.,
          The Relationship Between Perineal Cosmetic Talc Usage and Ovarian
          Talc Particle Burden,
          174 Am. J. Obstet. Gynecol. 1507 (1996) .............................................. 37, 43
                                                                vi
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 8 of 72 PageID: 82669



    Henderson et al.,
         Talc and Carcinoma of the Ovary and Cervix,
         78 J Obstet Gynaecol Br Commonw. 266 (1971) .........................................37

    Houghton et al.,
         Perineal Powder Use and Risk of Ovarian Cancer,
         106 JNCI 1 (2014) .........................................................................................23

    Huang et al.,
         Mutagenic, Surviving and Tumorigenic Effects of Follicular Fluid in
         the Context of p53 Loss: Initiation of Fimbria Carcinogenesis,
         36 Carcinogenesis 1419 (2015) .....................................................................44

    Huncharek et al.,
         Use of Cosmetic Talc on Contraceptive Diaphragms and Risk of
         Ovarian Cancer: A Meta-Analysis of Nine Observational Studies,
         16(5) Eur J Cancer Prev. 422 (2007) .............................................................22
    Int’l Agency for Research on Cancer, World Health Org., 100 Monographs
           on the Evaluation of Carcinogenic Risks to Humans: Arsenic, Metals,
           Fibres, and Dusts 219 (2012) ........................................................................33
    Kahn et al.,
         Nano-talc Stabilized TNF-m-RNA I Human Macrophages,
         7 J. Biomed. Nanotech. 112 (2011) ...............................................................39
    Karageorgi et al.,
         Perineal Use of Talcum Powder and Endometrial Cancer Risk,
         19(5) Cancer Epidemiol. Biomarkers Prev. 1269 (2010)..............................56

    Kiraly et al.,
          Inflammation, DNA Damage and Mutations In Vivo,
          11 PLO Genetics 1 (2015) .............................................................................49
    Kunz et al.,
         The Uterine Peristaltic Pump: Normal and Impeded Sperm Transport
         within the Female Genital Tract, in The Fate of the Male Germ Cell
         267 (Ivell & Holstein eds. 1997) ............................................................ 25, 30

    Langseth et al.,
         Perineal Use of Talc and Risk of Ovarian Cancer,
         62 J. Epidemiol. Comm. Health 358 (2008)........................................... 23, 40

                                                           vii
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 9 of 72 PageID: 82670



    Liou & Storz,
          Reactive Oxygen Species in Cancer,
          44 Free Radic. Res. 479 (2010) .....................................................................48

    McDonald et al.,
        Correlative polarizing light and scanning electron microscopy for the
        assessment of talc in pelvic region lymph nodes,
        43 Ultrastructural Pathol. 1 (2019) ......................................................... 19, 20
    Muscat & Huncharek,
         Perineal Talc Use and Ovarian Cancer: A Critical Review,
         17 Eur J Cancer Prev. 139 (2008)..................................................................23

    Muscat & Huncharek,
         Talc and Anti-MUC1 Antibodies,
         14(11) Cancer Epidemiol. Biomarkers Prev. 2679 (2005)............................55

    Nat’l Acads. of Scis., Eng’g & Med.,
          Ovarian Cancers: Evolving Paradigms in Research and Care,
          Nat’l Acads. Press (2016) ....................................................................... 46, 49
    Ness & Cottreau,
         Possible Role of Ovarian Epithelial Inflammation in Ovarian Cancer,
         91 J. Nat’l Cancer Inst. 1459 (1999) ...................................................... 43, 49
    Okada,
         Beyond Foreign-Body Induced Carcinogenesis: Impact of Reactive
         Oxygen Species Derived From Inflammatory Cells in Tumorigenic
         Conversion and Tumor Progressions,
         121 Int J Cancer 2364 (2007) ........................................................................49
    Penninkilampi & Eslick,
          Perineal Talc Use and Ovarian Cancer: A Systematic Review and
          Meta-Analysis,
          29 Epidemiol. 41 (2018) ................................................................................38
    Peres et al., Analgesic medication use and risk of epithelial ovarian cancer
          in African American women,
          114 Br J Cancer 819 (2016) .............................................................. 47, 52, 53



                                                         viii
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 10 of 72 PageID: 82671



    Reuter et al.,
          Oxidative Stress, Inflammation, and Cancer: How Are They Linked?,
          49 Free Radic. Biol. Med. 1603 (2010) .........................................................48

    Roy et al.,
          Fimbrio-Ovarian Relationship in Unexplained Infertility,
          60 Gynec. Obstet. Invest. 128 (2005) ............................................................44

    Saed et al.,
          New Insights into the Pathogenesis of Ovarian Cancer: Oxidative
          Stress, in Ovarian Cancer – From Pathogenesis to Treatment (2018).........49

    Savant et al.,
         The Role of Inflammation and Inflammatory Mediators in the
         Development, Progression, Metastasis, and Chemoresistance of
         Epithelial Ovarian Cancer,
         10(8) Cancers 251 (2018) ................................................................. 12, 13, 43
    Shan & Liu,
         Inflammation: A Hidden Path to Breaking the Spell on Ovarian
         Cancer,
         8(19) Cell Cycle 3107 (2009) ................................................................. 12, 43
    Stewart et al.,
         Risk of High-Grade Serous Ovarian Cancer Associated with Pelvic
         Inflammatory Disease, Parity and Breast Cancer,
         55 Cancer Epidemiol. 110 (2018)..................................................... 47, 53, 54

    Tiourin et al.,
          Tubal Ligation Induces Quiescence in the Epithelia of the Fallopian
          Tube Fimbria,
          22 Reproductive Scis. 1262 (2015) ...............................................................44

    Trabert et al.,
          Analgesic Use and Ovarian Cancer Risk: An Analysis in the Ovarian
          Cancer Consortium,
          111(2) J. Nat’l Cancer Inst. 137 (2019) .........................................................52




                                                       ix
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 11 of 72 PageID: 82672



    Trabert et al.,
          Aspirin, Nonaspirin Nonsteroidal Anti-Inflammatory Drug, and
          Acetaminophen Use and Risk of Invasive Epithelial Ovarian Cancer:
          A Pooled Analysis in the Ovarian Cancer Association Consortium,
          406(2) J. Nat’l Cancer Inst. 1 (2014) ...................................................... 51, 52

    Trabert et al.,
          Pre-Diagnostic Serum levels of Inflammation Markers and Risk of
          Ovarian Cancer in the Prostate, Lung, Colorectal and Ovarian
          Cancer (PLCO) Screening Trial,
          135 Gynecol. Oncol. 297 (2014) ............................................................ 44, 49

    Wehner et al.,
        On Talc Translocation From the Vagina to the Oviducts and Beyond,
        24(4) Food Chem Toxicol. 329 (1986)................................................... 27, 29
    Wynder et al.,
        Weak Associations in Epidemiology and Their Interpretation,
        11 Preventive Med. 464 (1982) .......................................................................8

    Yan et al.,
          Molecular Analysis of Genetic Instability Caused by Chronic
          Inflammation,
          512 Cancer 15 (2009) ....................................................................................46
    Zorn et al.,
          Gene Expression Profiles of Serous, Endometrioid, and Clear Cell
          Subtypes of Ovarian and Endometrial Cancer,
          11(18) Clinical Cancer Res. 6422 (2005) ......................................................11




                                                           x
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 12 of 72 PageID: 82673



          A variety of plaintiffs’ experts seek to offer opinions that there is a

    biologically plausible mechanism by which cosmetic talcum powder applied

    externally to the perineum of a woman’s body can travel upward through the

    genital tract, reach her ovaries (or fallopian tubes) and trigger chronic

    inflammation that then instigates ovarian cancer. But, as explained in defendants’

    opening brief, each link in the chain of this multi-step theory is, at best, a

    hypothesis, unsupported by the scientific literature on which these experts rely.

    Further, what is presently known about ovarian cancer – including the fact that it is

    not one, but many, diseases with varying risk factors and etiologies – directly

    undermines plaintiffs’ experts’ speculative assumption that talc uniformly causes

    all types of ovarian cancers in the same way. Plaintiffs’ arguments in response

    lack merit.

          First, there is no truth to plaintiffs’ suggestion that the J&J defendants

    improperly seek to hold plaintiffs’ experts to a standard of “certainty” with respect

    to biological plausibility. As set forth in defendants’ opening memorandum, and

    explained further below, the law is clear that expert opinions regarding biological

    plausibility cannot be based on a mere hypothesis. Instead, plaintiffs’ experts must

    have some scientific evidence that the mechanism they propose actually works in

    the way they have theorized – evidence that is absent here. Plaintiffs’ alternative

    argument that biological plausibility is not important to the evaluation of general
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 13 of 72 PageID: 82674



    causation under a Bradford Hill analysis is similarly meritless. The identification

    of a biologically plausible mechanism by which an agent is capable of causing a

    disease is critical where the available epidemiological evidence demonstrates – at

    best – a very weak association between the agent and disease, and other Bradford

    Hill considerations are not satisfied.

          Second, it simply is not true that plaintiffs’ experts’ failure to take account

    of the differences among the various subtypes of ovarian cancer is justified

    because defendants’ experts similarly lump all ovarian cancers together. To the

    contrary, the J&J defendants’ experts have expressly opined that, while the

    different subtypes of ovarian cancer are commonly referred to as a single disease,

    they are actually many diseases, with different hallmarks and origins, rendering

    any causation opinion that fails to differentiate between them unreliable. Further,

    while plaintiffs insist in their briefing that their experts did take the differences

    among the various subtypes of ovarian cancer into account, the reports and

    testimony of these experts do not bear that out.

          Third, despite plaintiffs’ protestations to the contrary, none of their experts

    has identified any reliable scientific evidence that actually supports their theory

    that particles of talc dusted externally on a woman’s perineum enter the body,

    travel upward through the genital tract and lodge themselves in the ovaries and

    fallopian tubes. Instead, plaintiffs – like their experts – rely on factually dissimilar


                                                2
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 14 of 72 PageID: 82675



    studies demonstrating that large amounts of talc and other substances introduced

    directly into the vaginal cavities of animals and women – often in unnatural

    circumstances specifically designed to encourage the transport of particulates

    further into the body – can reach these organs. Plaintiffs’ experts similarly lack

    support for their “secondary” theory that talc can be inhaled and transported to the

    ovaries through the lymphatic system, which is based entirely on speculation and

    contradicted by logic.

           Fourth, plaintiffs similarly cannot refute that their experts’ opinions

    regarding the mechanism by which talc purportedly causes cancer in the ovaries –

    i.e., chronic inflammation – is unsupported by the literature they cite. The simple

    fact is that neither plaintiffs nor their experts can point to any reliable, scientific

    evidence that talc causes chronic inflammation in human reproductive tissue. Nor

    can they identify even one study demonstrating that chronic inflammation is

    capable of triggering any – much less all – forms of ovarian cancer. Instead,

    plaintiffs’ experts rely on literature suggesting that chronic inflammation may be

    associated with other types of cancer in other organs. But even plaintiffs admit

    that “different tissues react differently” to alleged carcinogens. And without some

    evidence that ovarian cancer, specifically, is caused by inflammation, their entire

    biological plausibility theory is nothing more than an unsupported hypothesis.




                                                3
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 15 of 72 PageID: 82676



          Finally, plaintiffs cannot deny that their expert Dr. Judith Zelikoff – who

    seeks to provide biological plausibility and other opinions – plagiarized significant

    portions of her report, inherently undermining the reliability of her methods and

    opinions. Instead, plaintiffs misleadingly attempt to downplay the extent of Dr.

    Zelikoff’s plagiarism, which touches nearly every aspect of her report, including

    her ultimate conclusions.

          For all of these reasons, plaintiffs’ experts’ biological plausibility opinions

    should be excluded.

                                       ARGUMENT

    I.    PLAINTIFFS MISSTATE THE STANDARD BY WHICH THEIR
          EXPERTS’ BIOLOGICAL PLAUSIBILITY OPINIONS MUST BE
          JUDGED.
          As explained in defendants’ opening brief, while Daubert does not require

    that a precise biological mechanism be conclusively established, “there still must

    be ‘sufficiently compelling proof’ of that mechanism” to show that it is a

    biologically plausible theory of causation. 1 This threshold requirement is critical

    because any number of hypothesized mechanisms might be theoretically possible,

    but no mechanism can be deemed biologically plausible without a showing “that



    1
          (Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’ Experts’ Ops.
    Related to Biological Plausibility (“Defs.’ Br.”) at 6-7, May 7, 2019 (ECF No.
    9736-1) (quoting Soldo v. Sandoz Pharm. Corp., 244 F. Supp. 2d 434, 561-62
    (W.D. Pa. 2003)).)

                                              4
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 16 of 72 PageID: 82677



    the allegedly dangerous substance ‘behaves in the hypothesized way in the real

    world.’” 2

          In their response, plaintiffs do not address the significant amount of case law

    cited by the J&J defendants on this point. Instead, plaintiffs falsely assert that the

    J&J defendants have taken the position that conclusive proof of a biological

    mechanism is required. 3 In addition, plaintiffs offer the alternative argument that it

    does not matter whether their experts have reliable evidence to support their

    biological plausibility opinions because a showing of biological plausibility is “not

    required” to establish general causation. 4 Neither argument is valid.

          First, plaintiffs’ repeated insistence that a biological mechanism by which

    talc can cause cancer need not be proven conclusively is a point that no one

    disputes. But – as the long line of cases cited in the J&J defendants’ opening brief

    make clear – it is well-recognized that a mere “hypothesis in need of further

    investigation” does not pass muster under Daubert. Henricksen v. ConocoPhillips

    Co., 605 F. Supp. 2d 1142, 1175-76 (E.D. Wash. 2009).5 Even the cases cited by

    plaintiffs are in accord. For example, in Allison v. McGhan Medical Corp., 184

    2
          (Id. at 7 (quoting In re Nexium (Esomeprazole) Prods. Liab. Litig., No. ML
    12-2404 DSF (SSx), 2014 WL 5313871, at *3 (C.D. Cal. Sept. 30, 2014), aff’d,
    662 F. App’x 528 (9th Cir. 2016)).)
    3
          (Pls.’ Opp’n at 5-8.)
    4
          (See id. at 8-9.)
    5
          (See Defs.’ Br. at 6-9.)

                                               5
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 17 of 72 PageID: 82678



    F.3d 1300 (11th Cir. 1999), the Eleventh Circuit noted that “[w]hile scientific

    testimony need not be known to a certainty, Daubert does require that assertions be

    derived from ‘scientific knowledge,’” which requires “more than subjective belief

    or unsupported speculation.” Id. at 1319 n.23 (cited in Pls.’ Opp’n at 7 n.14).

    Applying this standard, the Eleventh Circuit affirmed the district court’s wholesale

    exclusion of an expert whose “hypothesis,” like those at issue here, simply did “not

    have support in the scientific literature.” Id. at 1318.

          Plaintiffs’ other cases are not to the contrary. For example, plaintiffs cite a

    recent district court opinion in In re Abilify (Aripiprazole) Products Liability

    Litigation, 299 F. Supp. 3d 1291 (N.D. Fla. 2018), for the proposition that “the

    PSC’s experts ‘need not prove the biological means by which [talcum powder] acts

    in the body.’” 6 But the opinion actually stated that experts “need not definitively

    prove the biological means by which a[n agent] acts in the body.” 299 F. Supp. 3d

    at 1308 (emphasis added). Aside from silently omitting the key qualifying word

    from their quotation of this case, plaintiffs also ignore its holding. In Abilify, the

    court held that certain biological plausibility opinions were admissible because

    “[e]ach element of th[e] proposed mechanism of action [was] adequately supported

    by peer-reviewed, published scientific literature and sound scientific reasoning,”

    while rejecting one biological plausibility opinion that “present[ed] an

    6
          (Pls.’ Opp’n at 7 (quoting 299 F. Supp. 3d at 1308).)

                                               6
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 18 of 72 PageID: 82679



    extrapolation problem,” because the relevant studies examined medications that

    did not act on dopamine receptors in exactly the same way as those at issue in the

    litigation. Id. at 1342-44.7

          As set forth below, plaintiffs’ experts’ biological plausibility opinions are

    inadmissible under this standard because they cannot point to any evidence that

    talc moves through the body to the ovaries in the way they propose – or that it

    causes the reactions they theorize. And plaintiffs’ experts’ attempt to extrapolate

    from studies involving exposures to different substances in very different

    circumstances or studies regarding the origins of different types of cancer is too

    attenuated to render their theories plausible. 8



    7
          Plaintiffs cite a variety of other cases in which courts have admitted
    biological plausibility opinions based on a finding that they were appropriately
    supported by sufficient scientific evidence. (See Pls.’ Opp’n at 7-8 (citing In re
    Fosamax (Alendronate Sodium) Prods. Liab. Litig., Nos. 11-5304, 08-08, 2013
    WL 1558697, at *6 (D.N.J. Apr. 11, 2013); In re Roundup Prods. Liab. Litig., No.
    16-md-02741-VC, 2018 WL 3368534, at *17 (N.D. Cal. July 10, 2018); Karlo v.
    Pittsburgh Glass Works, LLC, 849 F.3d 61, 81 (3d Cir. 2017); In re Avandia Mktg.,
    Sales Practices & Prods. Liab. Litig., No. 2007-MD-1871, 2011 WL 13576, at *9
    (E.D. Pa. Jan. 4, 2011); and Bartoli v. Novartis Pharm. Corp., No. 3:13-0724, 2014
    WL 1515870, at *7 (M.D. Pa. Apr. 17, 2014)).) But as set forth in detail in the J&J
    defendants’ opening brief and below, plaintiffs here lack any reliable scientific
    evidence capable of showing that the hypothesized biological mechanism they
    propose actually works in the real world.
    8
          Plaintiffs’ suggestion that the Court should simply let the jury decide
    whether the relevant science provides sufficient support for expert opinions
    similarly misstates the law. It is axiomatic that “the centerpiece of the Daubert
    regime is the gatekeeping role of the trial judge, whose duty it is to screen
    challenged expert testimony and assure that it is sufficiently reliable to be of
                                                7
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 19 of 72 PageID: 82680



            Second, plaintiffs’ alternative argument, which attempts to minimize the

    significance of biological plausibility under the Bradford Hill framework, is

    similarly meritless. Plaintiffs cite Bradford Hill’s statement that biological

    plausibility is “a feature I am convinced we cannot demand” in every case.9 But

    the context for that statement was the 200-fold increase in scrotum cancer for late-

    18th and early-19th century chimney sweeps. We are no longer in the 19th century,

    when nothing was known about cancer, and the association here is weak and

    inconsistent. Under these circumstances, it is essential that plaintiffs be able to

    demonstrate the biological plausibility of their causation theory. 10 See In re

    Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II), 341 F. Supp. 3d

    213, 286 (S.D.N.Y. 2018) (holding that where “scholarship has not shown more

    than a correlation, subject to identifiable confounders, between [the product and

    the disease],” “it is not enough” “for an expert as to general causation to opine that

    a biological pathway exists but is not well understood”). Indeed, to the extent

    ________________________
    (cont’d from previous page)
    assistance to the jury.” Asplundh Mfg. Div., a Div. of Asplundh Tree Expert Co. v.
    Benton Harbor Eng’g, 57 F.3d 1190, 1202 (3d Cir. 1995).
    9
            (Pls.’ Opp’n at 8.)
    10
           See, e.g., Wynder et al., Weak Associations in Epidemiology and Their
    Interpretation, 11 Preventive Med. 464, 465 (1982) (attached as Ex. A157 to
    Certification of Julie L. Tersigni (“Tersigni Cert.”), May 7, 2019 (ECF No. 9723-
    2)) (“Because chance or bias can easily produce a spurious weak association, the
    need to seek supporting evidence is greater with weak than with strong
    associations.”).

                                               8
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 20 of 72 PageID: 82681



    biological plausibility is not relevant here, that is because, as defense expert Dr.

    Christian Merlo opined, the other Hill criteria are not satisfied and biological

    plausibility alone cannot demonstrate causation. 11

          In short, plaintiffs’ attempt to downplay their experts’ burden to support

    their speculative biological plausibility opinions with relevant scientific evidence is

    inconsistent with the law and good science.

    II.   PLAINTIFFS’ EXPERTS’ BIOLOGICAL PLAUSIBILITY
          THEORIES ARE INHERENTLY UNRELIABLE BECAUSE THEY
          DO NOT ACCOUNT FOR THE FACT THAT THERE ARE
          SEVERAL SUBTYPES OF OVARIAN CANCER WITH DIFFERENT
          ETIOLOGIES.
          As explained in defendants’ opening brief, an overarching problem with all

    of plaintiffs’ experts’ biological plausibility opinions is the fact that they fail to

    adequately account for the undisputed fact that ovarian cancer is not a single

    disease, but instead includes a variety of distinct diseases that involve mutations of

    different genes, develop in different tissues and have different risk factors and

    etiologies.12 Disregarding this established principle, plaintiffs’ experts improperly

    lump all ovarian cancers together, mixing data pertaining to different subtypes in

    order to opine that there is a biological mechanism by which talc causes all types
    11
           (See Dep. of Christian Merlo, M.D., M.P.H. 178:24-179:5, Apr. 18, 2019
    (attached as Ex. B9 to Tersigni Cert.) (“[W]ith a lack of strength of association,
    with a lack of consistency between studies and with a lack of dose response,
    biologic plausibility doesn’t matter because there’s no causal association between
    talcum powder and ovarian cancer based on the medical literature.”).)
    12
          (See Defs.’ Br. at 9-18.)

                                                9
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 21 of 72 PageID: 82682



    of ovarian cancers uniformly. 13 In attempting to defend their experts, plaintiffs

    argue that: (1) the scientific community treats ovarian cancer as a single disease

    because there are “many commonalties” among the subtypes; and (2) their experts

    did consider and evaluate the various subtypes of ovarian cancer in forming their

    biological plausibility opinions.14 Both arguments should be rejected.

          First, plaintiffs’ assertion that the scientific community – including defense

    experts – “often refer to epithelial ovarian cancer as one disease” because of

    “similarities, particularly with respect to etiology,” is untrue. 15 Notably, plaintiffs

    are unable to cite even one statement by any defense expert in support of this

    proposition. This is unsurprising because, while the J&J defendants’ experts use

    the shorthand term “ovarian cancer” to reference all subtypes of the disease in

    general contexts, they have made very clear in their reports and testimony that the

    different subtypes are distinct, especially with respect to their etiologies and risk

    factors, rendering any causation opinion that conflates them inherently unreliable.16


    13
          (Id.)
    14
          (Pls.’ Opp’n at 3, 32.)
    15
          (Id. at 3.)
    16
           (See, e.g., Expert Report of Benjamin G. Neel, M.D., Ph.D. (“Neel Rep.”) at
    12, Feb. 25, 2019 (attached as Ex. C10 to Tersigni Cert.) (“Taken together, these
    findings clearly show that different types of ovarian cancer originate in different
    cell types that suffer different types of mutations, which are unlikely to be caused
    by the same environmental agent. Studies, including epidemiological reports, that
    treat ‘ovarian cancer’ as a single entity, should, in my opinion, be viewed with
    skepticism.”); Expert Report of Ie-Ming Shih, M.D., Ph.D. (“Shih Rep.”) at 13,
                                               10
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 22 of 72 PageID: 82683



            Nor is it true that the scientific community has accepted that all ovarian

    cancer subtypes can be lumped together when evaluating etiology or causation. To

    the contrary, the published literature has made clear that “[a]nalyses not taking into

    account differences in ovarian cancer risk by histologic subtype could be

    misleading” due to the variations among these conditions and their origins. 17

    Indeed, even plaintiffs’ own experts concede that, in analyzing causation “it is




    ________________________
    (cont’d from previous page)
    Feb. 25, 2019 (attached as Ex. C20 to Tersigni Cert.) (criticizing epidemiological
    studies that “apparently lumped all types of ovarian cancer together in their
    analyses” because “various types of ovarian cancer are characterized by distinct
    clinicopathological and molecular features” and “their origins and risk factors are
    all different”); Expert Report of Karla Ballman, Ph.D. at 39, Feb. 25, 2019
    (attached as Ex. C25 to Tersigni Cert.) (“[G]iven that ovarian cancer has several
    subtypes that are often researched as separate diseases and may well have different
    causes, there is no coherence to the extent plaintiffs’ experts contend that perineal
    talc use increases the risk of multiple subtypes of ovarian cancer.”); Kurman Rep.
    at 2-3 (asserting that “[i]t is hard to imagine that exposure to talcum powder could
    cause the development of all of these unique histological subtypes of EOC” and
    pointing out that “even the epidemiology studies that report a weak statistically
    significant increased risk for talcum powder users have inconsistent results when
    broken down by histological subtype”).)
    17
           Gates et al., Risk Factors for Epithelial Ovarian Cancer by Histologic
    Subtype, 171(1) Am J Epidemiol. 45, 52 (2010) (attached as Ex. A42 to Tersigni
    Cert.) (emphasis added); see also Zorn et al., Gene Expression Profiles of Serous,
    Endometrioid, and Clear Cell Subtypes of Ovarian and Endometrial Cancer, 11(18)
    Clinical Cancer Res. 6422, 6422 (abstract) (2005) (attached as Ex. A197 to 2d
    Suppl. Certification of Julie L. Tersigni (“2d Suppl. Tersigni Cert.”)) (“The
    comparison of the gene expression profiles of endometrioid and serous subtypes of
    ovarian and endometrial cancer are largely unique to the combination of a
    particular subtype in a specific organ.”).

                                               11
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 23 of 72 PageID: 82684



    important to identify, at the minimum, the type of cancer, stage of cancer at

    diagnosis, and subtype of cancer.”18

          Plaintiffs cite three studies for the proposition that all epithelial ovarian

    cancer subtypes have similar “causal factors such as inflammation” and therefore

    may be treated as a “single disease,” 19 but none supports this proposition. For

    example, Balkwill (2001) only mentions ovarian cancer once, in a chart, and does

    not contain any discussion of purported similarities among the various subtypes of

    ovarian cancer. 20 The Shan (2009) paper cited by plaintiffs similarly contains no

    analysis of whether the different subtypes of ovarian cancer are similar or may be



    18
           (Expert Report of Anne McTiernan, M.D., Ph.D. (“McTiernan Rep.”) at 17,
    Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.); see also Expert Report of
    Rebecca Smith-Bindman, M.D. (“Smith-Bindman Rep.”) at 9, Nov. 15, 2018
    (attached as Ex. C36 to Tersigni Cert.) (“Ovarian cancers . . . are a heterogeneous
    group of malignancies that vary in their pathological appearance, molecular
    biology, risk factors, etiology, and prognosis.”); Smith-Bindman Rep. at 9
    (“Understanding ovarian cancer histologic types is important because the risk
    factors, etiology and genetics of ovarian cancer can vary by histological type.
    Therefore, the importance of talcum powder products as a risk factor or cause can
    also vary by type.”).)
    19
          (Pls.’ Opp’n at 32 n.88 (citing Savant et al., The Role of Inflammation and
    Inflammatory Mediators in the Development, Progression, Metastasis, and
    Chemoresistance of Epithelial Ovarian Cancer, 10(8) Cancers 251, at 2 (2018)
    (“Savant 2018”) (attached as Ex. 76 to Pls.’ Opp’n); Shan & Liu, Inflammation: A
    Hidden Path to Breaking the Spell on Ovarian Cancer, 8(19) Cell Cycle 3107,
    3108 (2009) (“Shan 2009”) (attached as Ex. 80 to Pls.’ Opp’n); and Balkwill &
    Mantovani, Inflammation and Cancer: Back to Virchow?, 357 Lancet 539, 539
    (2001) (“Balkwill 2001”) (attached as Ex. 61 to Pls.’ Opp’n)).)
    20
          Balkwill 2001 at 539.

                                              12
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 24 of 72 PageID: 82685



    conflated for purposes of assessing causation.21 And in Savant (2018) – an article

    not discussed in any of the reports submitted by plaintiffs’ experts – the authors

    specifically recognized that there are different subtypes of epithelial ovarian cancer

    and focused their analysis of inflammation as a risk factor on just one of those

    subtypes. 22 In short, plaintiffs cannot point to any scientific literature suggesting

    that all ovarian cancer subtypes have similar origins. Rather, as explained in

    defendants’ opening brief, all of the available evidence shows otherwise. 23

          Second, plaintiffs’ alternative argument that their experts did analyze the

    different subtypes of epithelial ovarian cancers in forming their biological

    plausibility opinions fares no better. 24 For one thing, plaintiffs make no attempt to

    point to any evidence that Drs. Carson, Kane, Plunkett or Singh mentioned, much

    less considered, the variations in ovarian cancer subtypes in reaching their opinions.

    And the portions of the reports of Drs. Zelikoff and McTiernan cited by plaintiffs

    merely mention in passing that there are different subtypes of ovarian cancer, with

    no explanation of their differences or similarities. 25 Indeed, Dr. Zelikoff expressly

    21
          Shan 2009 at 3107-11.
    22
          Savant 2018 at 2.
    23
          (Defs.’ Br. at 9-13.)
    24
          (See Pls.’ Opp’n at 33.)
    25
           (See, e.g., Expert Report of Judith Zelikoff, Ph.D. (“Zelikoff Rep.”) at 19 ,
    Nov. 16, 2018 (attached as Ex. C24 to Tersigni Cert.) (“Ovarian cancer comprises
    at least five distinct histological subtypes, the most common and well-studied
    being high-grade serous ovarian cancer.”); McTiernan Rep. at 17 (“There are
                                               13
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 25 of 72 PageID: 82686



    admitted at her deposition that she did not consider whether or how her theory of

    biological plausibility applied to these different subtypes of the disease.26 And

    other experts summarily dismiss the differences among the various subtypes

    without any scientific support or explanation as to why these differences are

    irrelevant to their theories of biological plausibility. 27

    ________________________
    (cont’d from previous page)
    several different subtypes of cancer of the ovary.”); Expert Report of Patricia G.
    Moorman, MSPH, Ph.D. (“Moorman Rep.”) at 29, Nov. 16, 2018 (attached as Ex.
    C35 to Tersigni Cert.) (“[T]he most recent meta-analysis did report statistically
    significant associations with invasive serous ovarian cancer in the cohort studies as
    well as in the case-control studies that reported on histologic subtype.”).)
    26
           (Dep. of Judith Zelikoff, Ph.D., Jan. 21, 2019 (“Zelikoff Dep.”) 193:11-14
    (attached as Ex. B31 to Tersigni Cert.).)
    27
           (See, e.g., Expert Report of Daniel L. Clarke-Pearson (“Clarke-Pearson
    Rep.”) at 3, Nov. 16, 2018 (attached as Ex. C14 to Tersigni Cert.) (“[W]e believe
    that EOC, fallopian tube carcinoma and primary peritoneal carcinoma are the same
    entity and share similar risk factors and pathogenesis.”); Expert Report of Jack
    Siemiatycki MSc, Ph.D.(“Siemiatycki Rep.”) at 47, Nov. 16, 2018 (attached as Ex.
    C21 to Tersigni Cert.) (“[T]here is no persuasive evidence in these studies, taken as
    a whole that the effect of talc differs by histologic subtype of epithelial ovarian
    cancer.”); Expert Report of Ellen Blair Smith, M.D. (“Smith Rep.”) at 2-3, Nov. 16,
    2018 (attached as Ex. C16 to Tersigni Cert.) (“For our purposes, we consider
    epithelial cancers of the ovary, fallopian tubes, and peritoneum to be a single
    entity.”); Expert Report of Judith Wolf, M.D. (“Wolf Rep.”) at 3, Nov. 16, 2018
    (attached as Ex. C23 to Tersigni Cert.) (“Epithelial carcinoma of the ovary,
    fallopian tube, and peritoneum are usually considered as a single entity due to their
    common clinical behavior, risk factors, and pathogenesis.”); Dep. of Shawn Levy
    259:4-260:8, Jan. 11, 2018 (attached as Ex. B46 to Tersigni Cert.) (offering the
    unsupported opinion that the mechanism of cancer is not exclusive to any one
    type).) While Dr. Smith-Bindman includes a background discussion that
    highlights the different subtypes of epithelial ovarian cancer and even
    acknowledges that the subtypes “vary in their pathological appearance, molecular
    biology, risk factors, etiology and prognosis,” she proceeds to abandon this
    knowledge in her discussion of inflammation, in which she treats inflammation as
                                                14
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 26 of 72 PageID: 82687



            In sum, plaintiffs’ experts’ failure to grapple with the fundamental

    differences among ovarian cancer subtypes makes their opinions unreliable.

    III.    PLAINTIFFS’ EXPERTS LACK RELIABLE EVIDENCE
            SUPPORTING THE HYPOTHESIS THAT TALC APPLIED
            EXTERNALLY CAN REACH THE FALLOPIAN TUBES OR
            OVARIES.
            Plaintiffs also cannot refute defendants’ argument that their experts’

    biological plausibility opinions are unreliable because they lack scientific evidence

    supporting the very first link in the chain of their tenuous causation hypothesis –

    that externally-applied talc reaches the fallopian tubes and ovaries, either by: (1)

    migrating through the genital tract; or (2) being inhaled and moving through the

    entire lymphatic system, which even plaintiffs describe as only a potential

    “secondary” route. 28

    ________________________
    (cont’d from previous page)
    the cause of essentially all cancer and fails to mention the subtypes of epithelial
    ovarian cancer or address whether inflammation is the posited cause of one, some
    or all of them. (See Smith-Bindman Rep. at 9, 12-13.)
    28
           More than a dozen of plaintiffs’ experts offer opinions on these topics. (See
    Expert Report of Ghassan Saed, Ph.D. (“Saed Rep.”) at 11-12, Nov. 16, 2018
    (attached as Ex. C17 to Tersigni Cert.); Zelikoff Rep. at 12-14; Expert Report of
    Sarah E. Kane, M.D. (“Kane Rep.”) at 4, 14, Nov. 15, 2018 (attached as Ex. C38 to
    Tersigni Cert.); Wolf Rep. at 11; Smith Rep. at 16-17; Smith-Bindman Rep. at 35;
    Clarke-Pearson Rep. at 7-8; Moorman Rep. at 33; Expert Report of Laura M.
    Plunkett, Ph.D., DABT (“Plunkett Rep.”) at 27-38, Nov. 16, 2018 (attached as Ex.
    C28 to Tersigni Cert.); McTiernan Rep. at 8, 58-63, 66; Expert Report of Arch
    Carson, M.D., Ph.D. (“Carson Rep.”) at 7-8, Nov. 16, 2018 (attached as Ex. C9 to
    Tersigni Cert.); Siemiatycki Rep. at 30, 65; Expert Report of Sonal Singh, M.D.,
    M.P.H. (“Singh Rep.”) at 18-19, 57, Nov. 16, 2018 (attached as Ex. C40 to
    Tersigni Cert.).)

                                               15
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 27 of 72 PageID: 82688



          A.     Plaintiffs’ Experts Lack Reliable Evidence That Externally-
                 Applied Talc Migrates Inside The Body And Up To The Ovaries
                 Or Fallopian Tubes.
          Plaintiffs’ experts seek to opine that it is biologically plausible that talc

    dusted externally on a woman’s perineum in day-to-day use can enter the body and

    travel, against gravity, up the vagina, through the cervix, past the uterus and embed

    in the fallopian tubes and ovaries – all in amounts sufficient to cause an

    inflammatory reaction that plaintiffs’ experts insist is capable of causing cancer.

    As explained in the J&J defendants’ opening brief, the problem with these opinions

    is that none of the evidence on which plaintiffs’ experts rely comes anywhere close

    to suggesting that this is a plausible scenario. 29

          In their opposition, plaintiffs suggest that the J&J defendants’ criticisms of

    their experts’ migration opinions merely “parse[] out individual studies [relied on

    by the experts] and critiqu[e] . . . some” of them. 30 In truth, the J&J defendants

    have explained that plaintiffs’ experts are unable to point to even one study

    demonstrating (or even suggesting) that externally dusted talc (or any other

    substance) can make it to the ovaries from the perineum. Instead, the experts rely

    on: (1) pathological evidence that talc can be found in the ovaries of women

    regardless of whether they engage in perineal talc use; (2) studies involving

    entirely inapposite circumstances of exposure, in which large quantities of talc and
    29
          (See Defs.’ Br. at 18-40.)
    30
          (Pls.’ Opp’n at 34-35.)

                                                16
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 28 of 72 PageID: 82689



    other substances are directly inserted into the vaginas (or higher locations in the

    genital tract) of women, often in manipulated environments specifically designed

    to encourage the flow of particulates into the body; and (3) animal studies that

    almost exclusively involve forced internal application of particulates and – in any

    event – demonstrate little, if anything, about the movement of those particulates

    through the anatomically-distinct human genital tract. None of these publications,

    on their own or taken together, supports the notion that it is biologically plausible

    that a woman who dusts the outside of her body will have talc particles ascend to

    the ovaries and cause cancer there.

                 1.     Limited Evidence Of Talc In Reproductive Tissue Does Not
                        Make Migration From The Perineum Plausible.
          Plaintiffs’ experts rely on three studies in which researchers purported to

    identify talc particles in tissue taken from the reproductive tracts of human

    patients, including the ovaries and lymph nodes. But, as the J&J defendants

    explained in their opening brief, not one of these studies comes anywhere close to

    supporting plaintiffs’ experts’ conclusions that talcum powder applied to the

    perineum may be absorbed into the vagina and migrate to the tubes and ovaries. 31

          Plaintiffs are forced to concede in their opposition brief that, at most, “these

    studies only prove that talc got to the ovaries and lymph nodes from somewhere”

    because there is no indication that the talc identified originated and migrated from

    31
          (See Defs.’ Br. at 20-24.)

                                              17
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 29 of 72 PageID: 82690



    the perineum. 32 Plaintiffs argue, however, that “when viewed through the lens of

    the totality of the evidence on the ability of particles to migrate upward from the

    vagina,” the “presence of talc in the ovaries and lymph nodes” has “scientific

    significance.”33 The problem with this argument is that, as explained in detail

    below, plaintiffs’ experts have zero evidence that cosmetic talc applied externally

    to the perineum migrates upward through the genital tract – let alone that it can do

    so in the quantities necessary for the remainder of plaintiffs’ experts’ theories to be

    plausible. Further, as the J&J defendants explained in their opening brief, one of

    the studies plaintiffs’ experts cite as demonstrating that talc can be found in

    ovarian tissue – Heller (1996) – observed talc in the tissue of both women who

    used cosmetic talc externally and those who did not. 34 Thus, if anything, the study

    indicates that perineal talc use was not the source of the talc particles that were

    identified. 35


    32
           (Pls.’ Opp’n at 35.)
    33
           (Id. at 35-36.)
    34
           (Defs.’ Br. at 22.)
    35
           Plaintiffs claim that the J&J defendants “ignore[d]” a different study by
    Heller, which they claim “demonstrated the presence of asbestos in ovarian tissue
    and concluded that ‘women with a positive [asbestos] exposure history had
    asbestos detected in their ovaries more frequently.’” (Pls.’ Opp’n at 36 n.95
    (quoting Heller et al., Asbestos Exposure and Ovarian Fiber Burden, 29 Am. J.
    Indus. Med. 434, 439 (1996) (“Heller (1996) – Asbestos”) (attached as Ex. A59 to
    Tersigni Cert.)).) This is untrue. As the J&J defendants explained in their opening
    brief, Heller’s asbestos study is entirely irrelevant because the presence of asbestos
    in ovarian tissue says nothing about talc or whether it can reach the ovaries or
                                              18
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 30 of 72 PageID: 82691



            In addition to the studies relied upon by their experts, plaintiffs point to

    McDonald (2019), which plaintiffs claim “confirmed . . . ‘that talc particles, from

    perineal exposure, can and do migrate to pelvic lymph nodes.’” 36 But, as the J&J

    defendants explained in their opening brief, that study was authored by other

    plaintiffs’ experts in the talc litigation and did not identify any talc in tissue from

    the ovaries or fallopian tubes. 37 Further, while the authors concluded that they

    found particles in the lymphatic system that were “likely to be talc,” they also

    conceded that some of the particles identified were “likely nonspecific particulate

    material which finds its way into the perineum through general living and hygiene

    practices,” as opposed to talc.38 Thus, it is not clear how much – if any – talc was

    actually identified or what the source of that talc was.



    ________________________
    (cont’d from previous page)
    fallopian tubes. (Defs.’ Br. at 22 n.46.) This is especially true because that study
    did not involve women who reported dusting asbestos externally on their
    perineums and therefore says nothing about whether any particulate applied in that
    manner can reach the internal organs. In any event, as explained in Defendants’
    Reply in Support of Motion to Exclude Plaintiffs’ Experts’ Asbestos-Related
    Opinions, Heller found significant asbestos burdens in six of 17 women with no
    known exposure to asbestos.
    36
          (Pls.’ Opp’n at 36-37 (quoting McDonald et al., Correlative polarizing light
    and scanning electron microscopy for the assessment of talc in pelvic region lymph
    nodes, 43 Ultrastructural Pathol. 1, 12 (2019) (“McDonald 2019”) (attached as Ex.
    A93 to Tersigni Cert.)).)
    37
            (Defs.’ Br. at 21 n.44.)
    38
            (Id. (quoting McDonald 2019 at 2).)

                                                19
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 31 of 72 PageID: 82692



          Plaintiffs incorrectly assert that “J&J’s only critique of the[] studies” relied

    upon by plaintiffs’ experts is that the talc identified in them “came from

    contamination.” 39 As set forth above, however, that is not the case. The primary

    problem with plaintiffs’ reliance on these studies is that there is no scientific basis

    to conclude that the talc purportedly identified therein originated from genital talc

    use and not some other source, whether it be talc in food, some other source or

    laboratory contamination.40 Further, plaintiffs cannot dispute that even the Cramer

    and McDonald studies on which they heavily rely expressly note the possibility of

    contamination and concede that it is a likely explanation for the findings of talc in

    the tissue of both exposed and unexposed patients observed in Heller (1996).41

                 2.     Human Studies Do Not Support Plaintiffs’ Experts’ Migration
                        Opinions.
          Plaintiffs are also unable to refute that the experimental human studies on

    which their experts rely do not support the biological plausibility of their migration

    opinions because none of them demonstrates that externally-dusted cosmetic talc


    39
          (Pls.’ Opp’n at 36.)
    40
           (See Dep. of Brooke T. Mossman, M.S., Ph.D. 348:17-349:10, Apr. 8, 2019
    (attached as Ex. B7 to Tersigni Cert.) (noting that talc observed in human tissue
    may have originated from a variety of sources given that “[t]alc is in a lot of
    different food processes” and “plastics” and therefore “[w]e’re all exposed to it”).)
    41
          See McDonald 2019 at 7 tbl. 1, 12.; Cramer et al., Presence of Talc in Pelvic
    Lymph Nodes of a Woman with Ovarian Cancer and Long-Term Genital Exposure
    to Cosmetic Talc, 110(2) Obstet Gynecol. 498, 500 (2007) (attached as Ex. A24 to
    Tersigni Cert.).

                                              20
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 32 of 72 PageID: 82693



    is capable of making its way to the ovaries or fallopian tubes.42 Instead, each of

    the cited studies involved the internal application of large amounts of particulates –

    not limited to talc – far within the genital tract, often in circumstances that were

    specifically designed to encourage upward motility toward the ovaries and

    fallopian tubes. 43 Plaintiffs’ arguments in response lack merit.

          First, plaintiffs contend that “real life and the female anatomy” indicate that

    talc dusted on the perineum necessarily makes it into the vagina because “women

    exercise, use the restroom, use tampons, lay down [sic], and engage in sexual

    intercourse” and therefore, “the outside world has access to the peritoneal cavity

    through the vagina.”44 But none of plaintiffs’ experts mentions activities such as

    exercise, using tampons, using the restroom, lying down or sexual intercourse in

    their reports as plausible mechanisms by which externally-applied talc can be

    introduced into the upper genital tract. See In re Rezulin Prods. Liab. Litig., 369 F.

    Supp. 2d 398, 407 (S.D.N.Y. 2005) (rejecting plaintiffs’ counsel’s attempts to

    defend expert opinions by “form[ing] hypotheses that the experts nowhere

    mentioned” and “forg[ing] connections that the experts stopped short of drawing”

    because the subject of a Daubert “motion is the proposed testimony of experts, not

    the theories of the lawyers”). Nor do the scientific authorities plaintiffs’ counsel

    42
          (See Defs.’ Br. at 25-32.)
    43
          (Id.)
    44
          (Pls.’ Opp’n at 38.)

                                              21
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 33 of 72 PageID: 82694



    cite in their briefing support the notion that such day-to-day activities cause the

    uninhibited flow of particulates deep into the vaginal cavity. Indeed, while

    plaintiffs quote selectively from Huncharek et al. (2007) for this proposition, the

    article states the opposite. As the authors explain:

          Although in the experimental setting translocation of talc particles
          [from the vagina] to the human ovary can occur with deliberate or
          inadvertent manipulations of patients in the supine position (Wehner,
          1998), it is unknown whether cosmetic use of talc in the perineal area
          can routinely penetrate the female reproductive tract and reach the
          ovary against physiological forces working in the opposite direction. 45
          Notably, even if plaintiffs or their experts had evidence that activities like

    lying down and going to the bathroom are capable of introducing externally-

    applied particulates into the vagina, there certainly is no evidence that it would be

    in amounts anywhere close to the volume of talc inserted into the upper genital

    tracts of the participants in the studies on which plaintiffs rely. 46 Nor do plaintiffs’


    45
           Huncharek et al., Use of Cosmetic Talc on Contraceptive Diaphragms and
    Risk of Ovarian Cancer: A Meta-Analysis of Nine Observational Studies, 16(5) Eur
    J Cancer Prev. 422, 423 (2007) (attached as Ex. A68 to Tersigni Cert.) (emphases
    added). Plaintiffs also rely on Heller’s 1996 asbestos article, which – as discussed
    above – addressed findings of asbestos, not talc, in reproductive tissue. The Heller
    asbestos article provides no evidence with respect to the migration of particles
    form the perineum. Indeed, the portion of the article that plaintiffs cite addresses
    incidences of mesothelioma among women with secondary exposure to
    occupational asbestos through a spouse and merely notes that because the data
    indicate that “exposure to a husband is more significant than exposure to a father,”
    there is a “possible role for sexual contact as a transporting vector for asbestos
    fiber” to the lungs. Heller (1996) – Asbestos at 438.
    46
          Nor do any of the other studies cited by plaintiffs support their assertion that
    “the outside world has access to the peritoneal cavity through the vagina, uterus
                                               22
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 34 of 72 PageID: 82695



    experts cite any evidence that occasional, episodic introduction of talc particles

    into the vagina during, for example, sexual intercourse or the use of tampons is

    capable of causing cancer. To the contrary, plaintiffs’ experts admit that studies

    evaluating whether a statistically significant association exists between the

    ________________________
    (cont’d from previous page)
    and fallopian tube.” (Pls.’ Opp’n at 38 (citing Folkins et al., Assessing Pelvic
    Epithelial Cancer Risk and Intercepting Early Malignancy, in Diagnostic
    Gynecologic and Obstetric Pathology 846 (3d ed. 2017) (“Folkins 2017”)
    (attached as Ex. 32 to Pls.’ Opp’n); Houghton et al., Perineal Powder Use and Risk
    of Ovarian Cancer, 106 JNCI 1, 1 (2014) (“Houghton 2014”) (attached as Ex. A65
    to Tersigni Cert.); and Langseth et al., Perineal Use of Talc and Risk of Ovarian
    Cancer, 62 J. Epidemiol. Comm. Health 358, 358 (2008) (“Langseth 2008”)
    (attached as Ex. A88 to Tersigni Cert.)).) Folkins is merely a chapter of a textbook
    that describes the “ascending carcinogen hypothesis” but does not provide any
    primary data for plaintiffs’ migration theory. Folkins 2017 at 846. And while
    Houghton posits that talc has “been shown to migrate to the ovaries,” Houghton
    2014 at 1, the only citation for that proposition – Muscat and Huncharek – not only
    does not support Houghton’s point but expressly casts doubt on whether the
    migration hypothesis has any support at all. See Muscat & Huncharek, Perineal
    Talc Use and Ovarian Cancer: A Critical Review, 17 Eur J Cancer Prev. 139, 142
    (2008) (attached as Ex. A192 to 2d Suppl. Tersigni Cert.) (explaining that “an
    exposure route [for talc] on the basis of perineal dusting requires unproven
    assumptions about vaginal exposure”). Likewise, Langseth merely notes the
    occurrence of retrograde menstruation and the purportedly protective effect of
    tubal ligation against ovarian cancer – neither of which has anything to do with the
    ability of an externally-applied talc particle to travel through the vaginal tract. (See
    Expert Report of Michael Birrer, M.D., Ph.D. (“Birrer Rep.”) at 10, Feb. 25, 2019
    (attached as Ex. C33 to Tersigni Cert.) (retrograde menstruation “occurs more
    closely to the fallopian tubes than does perineal dusting, and it may be facilitated
    by uterine contractions that would not be occurring in the ordinary course during
    perineal dusting”); Defs.’ Mem. of Law. in Opp’n to Pls.’ Mot. to Exclude the Ops.
    of Robert Kurman, M.D. at 20 & n.51, May 29, 2019 (ECF No. 9872) (explaining
    that compositional and functional changes in the tubal fimbriated ends – and not
    any protection from the purported effects of migration of environmental toxins –
    explains why tubal ligation reduces the risk of high grade serous carcinoma).)

                                              23
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 35 of 72 PageID: 82696



    episodic use of talc-dusted diaphragms and condoms (which would place talc

    directly against a woman’s cervix) and ovarian cancer have concluded that it does

    not. 47

              Second, plaintiffs assert that “the evidence is overwhelming that once in the

    vagina, particles rapidly migrate upward toward the ovaries and fallopian tubes.”48

    But, as the J&J defendants explained in detail in their opening brief, the specific

    studies plaintiffs cite for this proposition involved manufactured conditions

    specifically designed to encourage the movement of particulates up the genital tract

    toward the ovaries, including the use of oxytocin, a drug that induces muscular

    contractions. 49 In response, plaintiffs focus on a single study – Sjösten et al.

    (2004) – which they claim observed the movement of cornstarch particulates from

    the vagina into the fallopian tubes without steps having been “taken to influence

    migration” 50 But, as the J&J defendants have explained, that study involved

    cornstarch deposited through gynecological examination, where the examiner may

    introduce the particles into the cervix with considerable force. Thus, the

    47
          (See, e.g., Dep. of Rebecca Smith-Bindman, M.D. Vol. II 271:6-10, Feb. 8,
    2019 (attached as Ex. B42 to Tersigni Cert.); Dep. of Sonal Singh, M.D., MPH
    (“Singh Dep.”) 167:3-8, Jan. 16, 2019 (attached as Ex. B47 to Tersigni Cert.); Dep.
    of Judith K. Wolf, M.D. 195:22-196:14, Jan. 7, 2019 (attached as Ex. B30 to
    Tersigni Cert.).)
    48
              (Pls.’ Opp’n at 39.)
    49
              (See Defs.’ Br. at 29-30.)
    50
              (Pls.’ Opp’n at 39-40.)

                                                24
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 36 of 72 PageID: 82697



    circumstances of exposure are in no way analogous to the external dusting of the

    perineum with talc. Plaintiffs also suggest that the use of oxytocin and other

    artificial methods to encourage migration does not render the human studies

    inapposite because of “uterine peristalsis” – i.e. “rhythmic contractions in the

    female genital tract that occur regularly through a woman’s menstrual cycle.” 51

    Yet, plaintiffs are unable to point to any literature suggesting that peristalsis results

    in contractions that are similar to those induced by oxytocin. And in any event, the

    primary study plaintiffs cite for the proposition that uterine peristaltic contractions

    can foster the retrograde migration of inert particles such as talc – Kunz (1997) –

    involved the placement of albumin spheres directly into the orifice “of the uterine

    cervix.” 52 Thus, neither this study – nor any other cited by plaintiffs’ experts –

    constitutes evidence that it is biologically plausible that peristaltic contractions can

    aid the upward migration of talc dusted externally on the perineum.

          Third, plaintiffs assert – without citing any support – that it is of no matter

    that many of the human studies on which their experts rely involve the direct

    application of particles other than talc into the reproductive system because “all




    51
          (Id. at 10-12; see also id. at 39.)
    52
          (Defs.’ Br. at 27 (quoting Kunz et al., The Uterine Peristaltic Pump:
    Normal and Impeded Sperm Transport within the Female Genital Tract, in The
    Fate of the Male Germ Cell 267, 270 (Ivell & Holstein eds. 1997)).)

                                                25
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 37 of 72 PageID: 82698



    different types of particles . . . behave the same.” 53 This is sheer speculation,

    however, which is not supported by scientific evidence. See, e.g., Trivitis, Inc. v.

    Ocean Spray Cranberries, Inc., No. 10cv0316 JM (MDD), 2012 WL 1944827, at

    *5 (S.D. Cal. May 29, 2012) (plaintiff’s “conclusory statements without citation to

    the record” in its Daubert opposition were improper; “[w]ithout specific citation to

    an evidentiary basis for these statements, [plaintiff] simply fails to carry its

    burden”); Wright v. Case Corp., No. Civ.A. 1:03CV1618-JEC, 2006 WL 278384,

    at *5 (N.D. Ga. Feb. 1, 2006) (plaintiff’s general assertions in his Daubert

    opposition, without citation to the record, were “insufficient to meet plaintiff’s

    burden, as the proponent of expert testimony, to establish the reliability” of his

    expert’s opinion).

          3.             Animal Studies Do Not Offer Reliable Evidence Of Migration.

          Animal studies exploring the movement of particles forcibly applied to the

    genital tracts of rats, rabbits or other animals also are insufficient to render

    plaintiffs’ experts’ migration opinions biologically plausible. Indeed, plaintiffs

    admit as much, insisting that their experts rely on the human data for the migration

    opinions, “not on the handful of animal studies” they cite. 54 This is unsurprising

    given that some of plaintiffs’ own experts have acknowledged that there are animal


    53
          (Pls.’ Opp’n at 40.)
    54
          (Pls.’ Opp’n at 41.)

                                               26
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 38 of 72 PageID: 82699



    data that directly undermine the theory that talc can migrate from the perineum to

    the ovaries.55

          Nevertheless, plaintiffs attempt to defend their experts’ reliance on animal

    studies, arguing that the cases cited by the J&J defendants – which hold that such

    studies have limited, if any, applicability in determining causation with respect to

    humans – are inapposite because they all involved “situations where the experts

    relied solely on animal studies and were unable to explain how the results from

    those studies were appropriately extrapolated to humans.”56 But, just as in those

    cases, none of plaintiffs’ experts analyzes the significant differences between the

    reproductive tracts of human women and those of the rats, rodents and other small

    animals that are the subjects of the studies they cite. 57

          Further, it is simply untrue that courts have only questioned expert reliance

    on animal studies where they constituted the sole basis of the experts’ opinions.

    For example, in In re Rezulin, 369 F. Supp. 2d 398 (cited in Defs.’ Br. at 35), the

    court excluded expert opinions that the diabetes drug Rezulin could cause liver cell


    55
            (See Carson Rep. at 7 (admitting there are “animal studies suggesting that
    this transport does not occur”); Singh Rep. at 18-19 (quoting Wehner et al., On
    Talc Translocation From the Vagina to the Oviducts and Beyond, 24(4) Food
    Chem Toxicol. 329, 331 (1986) (“Wehner 1986”) (attached as Ex. A149 to
    Tersigni Cert.)) (acknowledging animal study that “failed to detect translocation of
    ‘measurable quantities of talc’” placed in the vaginal tracts of moneys).)
    56
          (Pls.’ Opp’n at 41.)
    57
          (Defs.’ Br. at 32-35.)

                                               27
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 39 of 72 PageID: 82700



    death, because the opinions were premised on insufficiently analogous in vivo and

    in vitro studies. With respect to the animal studies, the court noted that they

    involved “different species [with] important physiological differences” and that the

    “high doses often used in animal studies may not correspond to considerably lower

    concentrations of a drug or other substance to which humans are in reality

    exposed.” Id. at 407. In particular, the court noted that there was “no reason to

    believe that the doses used in” the animal study at issue in Rezulin “approximated

    the doses to which clinically relevant quantities of cells in the human liver are

    exposed.” Id. at 438.

          As explained in detail in the J&J defendants’ opening brief, the same is true

    here. The animal studies relied on by plaintiffs’ experts generally involve the

    introduction of overwhelming amounts of particles directly into the bodies – in

    most studies, the vagina or even the uterus – of rodents and other small mammals

    and therefore do not replicate the external dusting of talc on the perineum of a

    human woman. 58 Moreover, in many of the studies, even if some migration was

    58
           (Defs.’ Br. at 38-39.) As defendants have noted, the only animal study cited
    by plaintiffs’ experts to support their migration opinions that involved external talc
    application was Keskin (2009), in which rats were forcibly sprayed with
    aerosolized talc in doses of 400mg/kg of body weight – the equivalent of a 132-
    pound woman using well more than half a travel-sized bottle per day. (Id. at 39-
    40.) And while that study purported to identify infection in the rat ovaries after
    exposure (as well as in one unexposed rat in the control group), it did not observe
    neoplastic changes, and it was unclear whether the talc itself had made its way to
    the rats’ ovaries. (Id.)

                                              28
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 40 of 72 PageID: 82701



    shown, talc did not reach the ovaries or fallopian tubes.59 Plaintiffs do not dispute

    this.

            Plaintiffs also accuse the J&J defendants of incorrectly stating that many of

    plaintiffs’ experts failed to consider the animal study with the most biological

    relevance to humans – Wehner (1986) – which studied primates instead of rodents

    and directly undermines plaintiffs’ migration hypothesis.60 While plaintiffs assert

    that their experts “did consider Wehner (1986) with the totality of the evidence,”

    they essentially concede – as noted in the J&J defendants’ briefing – that only

    three of the five experts who rely on animal studies as support for their migration

    opinions addressed Wehner in any way. 61 And plaintiffs cannot refute that those

    plaintiffs’ experts who did mention Wehner in their reports – Drs. Plunkett, Singh

    and Zelikoff – disregarded its findings without offering a legitimate basis to do

    so.62 Plaintiff assert that Wehner does not, as a factual matter, undermine their

    experts’ migration theory. This is false. As explained in the J&J defendants’

    opening brief, Wehner involved the repeated, direct deposit of cosmetic talc into

    the posterior fornix of the vaginas (i.e., near the cervix) of cynomolgus monkeys
    59
            (Id.)
    60
            (Pls.’ Opp’n at 42-43 (citing Wehner 1986).)
    61
          (Compare id. at 42 n.120 (pointing to the reports of Drs. Plunkett, Singh and
    Zelikoff as evidence that plaintiffs’ experts considered Wehner) with Defs.’ Br. at
    36 n.68 (stating that only Plunkett, Singh and Zelikoff addressed Wehner in their
    reports).)
    62
            (See Defs.’ Br. at 37-38.)

                                              29
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 41 of 72 PageID: 82702



    who were treated with oxytocin and restrained with their pelvises raised – yet

    observed no migration of talc to the oviducts.63 Thus, the study directly

    contradicts plaintiffs’ experts’ unsubstantiated theory that talc dusted externally on

    the perineum migrates to the ovaries. And while plaintiffs argue that Wehner is

    irrelevant because it “predates” Sjösten (2004) and Kunz (1997), those human

    studies also do not support the theory that talc dusted externally on the perineum

    migrates to the ovaries and fallopian tubes because they involved the forced

    application of substances other than talc directly into the body, as explained in

    detail above. Moreover, plaintiffs’ argument misses the point, which is that

    plaintiffs’ experts’ reliance on cherry-picked animal studies involving rodents is

    inherently unreliable because they largely ignore or dismiss the most factually

    analogous animal study. See In re Zoloft (Sertraline Hydrochloride) Prods. Liab.

    Litig., 26 F. Supp. 3d 449, 465 (E.D. Pa. 2014) (excluding expert who “failed to

    acknowledge and distinguish or otherwise address the research findings contrary to

    her litigation opinion”).

          B.     Plaintiffs’ Experts Lack Reliable Evidence That Perineally-
                 Applied Talc Can Reach The Fallopian Tubes Or Ovaries
                 Through Inhalation Or Lymphatic Transport.
          Plaintiffs’ experts’ alternative theory as to how cosmetic talc purportedly

    reaches the ovaries and fallopian tubes – inhalation and transport through the


    63
          (Id. at 36-38.)

                                              30
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 42 of 72 PageID: 82703



    lymphatic system – is equally unsupported by the scientific evidence they cite. As

    explained in the J&J defendants’ opening brief, the International Agency for

    Research on Cancer (“IARC”) has expressly concluded that there is “insufficient

    evidence of carcinogenicity [of talc to the ovaries] by the inhalation route,” and

    even plaintiffs’ own experts have acknowledged that no published articles

    demonstrate that talc can be inhaled and then transported to the ovaries.64 Further,

    plaintiffs’ experts’ inhalation theory is inherently implausible because it is based

    on a presumption that talc travels through the lymphatic system and organs causing

    inflammation that leads to cancer, yet there is zero evidence that talc exposure is

    associated with other cancers in the lymph nodes or other organs more proximate

    to the respiratory system. 65 Plaintiffs’ responses to these arguments fall decidedly

    flat.

            First, plaintiffs attempt to skirt the fact that there are no studies supporting

    the hypothesis that inhaled talc migrates to the ovaries through the lymphatic


    64
           (See Defs.’ Br. at 41-42 (citing, e.g., Carson Rep. at 4 (conceding that IARC
    “concluded that there [was] ‘insufficient evidence of carcinogenicity by the
    inhalation route’”); Dep. of Patricia G. Moorman, M.S.P.H., Ph.D. 303:17-304:14,
    Jan. 25, 2019 (attached as Ex. B39 to Tersigni Cert.) (acknowledging that
    “epidemiologic studies have not specifically addressed the risk associated with
    inhalation only of talcum powder products”); Singh Dep. 216:14-19 (agreeing with
    statement that “studies of talcum powder use failed to show a statistically
    significant association between nongenital use of talcum powder and ovarian
    cancer”)).)
    65
            (See id. at 47.)

                                                31
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 43 of 72 PageID: 82704



    system by referring to it as merely a “possible” or “secondary mechanism.” 66 The

    J&J defendants agree that for the most part, plaintiffs’ experts barely address

    inhalation in their reports and do not even attempt to point to any evidence that it is

    a viable route of exposure. But this is a reason to exclude such opinions, not a

    basis for excusing plaintiffs of their burden to establish that their experts’ theories

    on biological plausibility are supported by reliable scientific evidence.

          Second, plaintiffs assert that it does not matter that their experts lack

    evidence that inhaled talc is able to travel through the lymphatic system to the

    ovaries because they allege that the cosmetic talc products at issue “contain

    asbestos and fibrous talc, which have been shown to migrate when inhaled.”67 But,

    as explained in the J&J defendants’ briefing with respect to plaintiffs’ experts’

    asbestos opinions, there is no reliable scientific evidence that the products contain

    asbestos at all.68 And even if there were, neither plaintiffs nor their experts can

    point to any evidence demonstrating that there is a mechanism by which asbestos

    migrates to the ovaries. Instead, plaintiffs rely almost entirely on a 2012 IARC

    66
          (Pls.’ Opp’n at 43, 46.)
    67
          (Id. at 44.)
    68
           (See generally Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’
    Experts’ Asbestos-Related Ops. (“Defs.’ Asbestos Daubert Br.”), May 7, 2019
    (ECF No. 9736-3).) Plaintiffs’ experts also lack reliable support for their opinions
    that fibrous talc is carcinogenic, as explained in detail in the J&J defendants’
    briefing in support of their Motion To Exclude Plaintiffs’ Experts’ Opinions
    Regarding Alleged Heavy Metals and Fragrances In Johnson’s Baby Powder And
    Shower To Shower. (See ECF No. 9736-4.)

                                               32
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 44 of 72 PageID: 82705



    monograph, which notes an association in the epidemiological literature between

    ovarian cancer and significant occupational exposure to asbestos.69 But

    epidemiological findings cannot serve as evidence of a biologically plausible

    mechanism by which particulates can move through the body. Moreover, the type

    and amount of exposure in those studies renders them entirely inapposite. Here,

    even plaintiffs’ own experts only purport to have identified a miniscule amount of

    asbestos in samples of the Products, in the range of 3.3 millionths of a percent. 70

    As explained by Dr. Nadia Moore, the only expert in this litigation who has

    analyzed the amount of asbestos exposure that would result if plaintiffs’ experts’

    findings were reliable, the cumulative lifetime exposure to the level of asbestos

    plaintiffs claim is present in cosmetic talc is at least 4,000 times below the

    Occupational Safety and Health Administration’s (“OSHA”) permissible lifetime

    exposure limit. 71

          Third, plaintiffs contend that their experts’ “secondary” inhalation theory is

    sufficiently supported, but all they point to are irrelevant studies that have nothing

    to do with whether talc can travel through the lymphatic system to the ovaries. For

    example, plaintiffs argue that Dr. Zelikoff, one of the few experts who offers any

    69
          (Pls.’ Opp’n at 44 (citing Int’l Agency for Research on Cancer, World
    Health Org., 100 Monographs on the Evaluation of Carcinogenic Risks to Humans:
    Arsenic, Metals, Fibres, and Dusts 219, 232, 256, 280 (2012)).)
    70
          (Defs.’ Asbestos Daubert Br. at 3.)
    71
          (Id. at 85.)

                                              33
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 45 of 72 PageID: 82706



    analysis on the issue of inhalation, reliably premises her opinions on studies

    observing substances (not always talc) in the lung and other, non-reproductive

    tissue of animals that were directly injected with such substances, asserting that

    these studies support the general “scientific premise for the movement of particles

    of a certain size throughout the body.” 72 But establishing that particles move

    around after they are directly inserted into the body of a rat or other animal comes

    nowhere close to making it biologically plausible that cosmetic talc can be inhaled,

    travel through the entire human body and lodge itself in the ovaries or fallopian

    tubes specifically. 73 Similarly, while plaintiffs assert that pathology findings of

    talc in ovarian and lymph node tissue by Heller and Cramer, respectively, support

    their experts’ inhalation theories, 74 they have nothing but speculation to connect

    these findings to inhaled talc. Indeed, these are the very same studies that

    plaintiffs’ experts point to as evidence that talc migrates up the genital tract from

    the perineum. But the fact is that no one – not Heller, Cramer or plaintiffs’ experts

    – has any basis to determine where the talc purportedly identified in that tissue

    originated.

          Fourth, plaintiffs cannot refute that any theory that inhaled talc moves

    throughout the entire body via the lymphatic system, resulting in chronic

    72
          (See Pls.’ Opp’n at 45-46.)
    73
          (See Defs.’ Br. at 41-45.)
    74
          (See Pls.’ Opp’n at 45-46.)

                                              34
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 46 of 72 PageID: 82707



    inflammation that causes cancer, is inherently implausible given that there is no

    evidence that talc exposure causes inflammation and/or cancer in the lymph nodes

    or any other organ that it would also reach through this alleged mechanism. 75

    Indeed, plaintiffs’ only real response is to assert that “different tissues react

    differently to carcinogens” and therefore some tissues may be “more susceptible to

    a carcinogen than others.”76 But, as discussed in more detail below, this position

    directly undermines their experts’ reliance on studies involving cancers of organs

    and tissue other than the ovaries as evidence that chronic inflammation is capable

    of causing ovarian cancer. Simply put, plaintiffs cannot have it both ways: if their

    experts take the position that talc and its constituent components cause

    inflammation all over the body that can progress to cancer, then they must explain

    why there is no evidence of cancer in other organs purportedly exposed to talc.

          For all of these reasons, plaintiffs cannot refute that their experts lack

    scientific support for their hypothesis that cosmetic talc dusted externally on the

    perineum is capable of reaching the ovaries – and therefore even the first link in

    the chain of these experts’ tenuous biological plausibility opinions fails.




    75
          (See Defs.’ Br. at 45-46.)
    76
          (Pls.’ Opp’n at 46.)

                                               35
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 47 of 72 PageID: 82708



    IV.   PLAINTIFFS’ EXPERTS HAVE NO EVIDENCE OF A PLAUSIBLE
          MECHANISM BY WHICH TALC COULD CAUSE OVARIAN
          CANCER EVEN IF IT REACHED THE FALLOPIAN TUBES OR
          OVARIES.
          Plaintiffs also cannot refute that their experts lack relevant scientific support

    for the other necessary piece of their biological plausibility theory: a mechanism

    by which talc can cause cancer even if it does get to the ovary or fallopian tubes.

    Plaintiffs’ experts advance two alternative causation hypotheses: (1) that talc

    results in chronic inflammation capable of causing the various subtypes of ovarian

    cancer; or (2) that talc increases the risk of all ovarian cancers by inhibiting MUC1

    antibodies. But plaintiffs’ experts lack any scientific evidence that either theory is

    biologically plausible. 77

          A.     The Evidence Plaintiffs Cite Does Not Demonstrate That It Is
                 Biologically Plausible That Talc Causes Chronic Inflammation In
                 The Genitourinary Tract Or That Chronic Inflammation Causes
                 Ovarian Cancer.
                 1.     There Is No Evidence That Talc Causes Chronic Inflammation
                        In The Genitourinary Tract.

          As the J&J defendants explained in their opening brief, the studies cited by

    plaintiffs’ experts for the proposition that talc causes the type of chronic

    77
          Fourteen of plaintiffs’ experts opine that talc causes chronic inflammation in
    ovarian tissue, which allegedly leads to ovarian cancer. (See, e.g., Saed Rep. at 20;
    Zelikoff Rep. at 26; Kane Rep. at 4; Moorman Rep. at 39-40; Expert Report of
    Shawn Levy, Ph.D. at 11-13, Nov. 16, 2018 (attached as Ex. C39 to Tersigni Cert.);
    Carson Rep. at 7; Clarke-Pearson Rep. at 4, 9-10; McTiernan Rep. at 62-63;
    Plunkett Rep. at 46-47; Siemiatycki Rep. at 64-66; Singh Rep. at 58-59, 65; Smith-
    Bindman Rep. at 12-13; Smith Rep. at 17-18; Wolf Rep. at 11-13.)

                                              36
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 48 of 72 PageID: 82709



    inflammation that they claim is capable of causing cancer do not support that point

    and, in fact, the small body of relevant research indicates that talc identified in

    human tissue does not initiate such an inflammatory response.78 All of plaintiffs’

    arguments in response misconstrue the science and misrepresent plaintiffs’ burden

    to establish that their experts’ opinions are based on a reliable methodology.

          First, plaintiffs argue that the fact that the studies relied on by their experts

    for the proposition that talc has been identified in human ovarian tissue found no

    evidence of inflammation in that tissue 79 “has nothing to do with Daubert” because

    “[w]hether [p]laintiffs are correct” on this point is a matter for the jury. 80 But the

    issue here is not the correctness of plaintiffs experts’ ultimate conclusions; it is

    whether whose conclusions are based on a reliable methodology. As set forth in

    detail in the J&J defendants’ various motions to exclude plaintiffs’ experts’

    testimony, the law is clear that opinions are not based on a sound methodology

    where they are not supported by the sources upon which the experts rely or fail to

    take into account the totality of the relevant scientific evidence. See, e.g., Heller v.

    Shaw Indus., Inc., 167 F.3d 146, 159 (3d Cir. 1999) (expert’s testimony on causal

    78
          (See Defs.’ Br. at 50-54.)
    79
           (See id. at 50 (citing Heller et al., The Relationship Between Perineal
    Cosmetic Talc Usage and Ovarian Talc Particle Burden, 174 Am. J. Obstet.
    Gynecol. 1507 (1996) (“Heller (1996) – Talc”) (attached as Ex. A60 to Tersigni
    Cert.); Henderson et al., Talc and Carcinoma of the Ovary and Cervix, 78 J Obstet
    Gynaecol Br Commonw. 266 (1971)).)
    80
          (Pls.’ Opp’n at 48.)

                                               37
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 49 of 72 PageID: 82710



    relationship between carpet installation and plaintiff’s illness was properly

    excluded because such a conclusion “did not reliably flow from th[e] data and

    methodology”); Schepise v. Saturn Corp., No. CIV.A. 94-385(MLP), 1997 WL

    897676, at *16-17 (D.N.J. July 30, 1997) (Wolfson, J.) (excluding expert who

    relied on studies that did not support her conclusions).

          That is precisely the case here. Plaintiffs’ experts have taken the position

    that talc finds its way to ovarian tissue, citing pathology studies, but then

    essentially ignore the fact that those same studies found no evidence of any

    inflammation – much less the type of chronic inflammation that the experts claim

    can cause cancer – in that tissue. This is especially problematic because, as set

    forth in the J&J defendants’ opening brief, plaintiffs are unable to point to any

    other reliable evidence that talc does cause chronic inflammation in ovarian

    tissue.81 Further, plaintiffs’ assertion that inflammation may have been present in


    81
           In the fact section of their opposition brief, plaintiffs cite a variety of studies
    that they assert “have concluded that talcum powder causes an inflammatory
    response.” (Pls.’ Opp’n at 21-23.) But plaintiffs do not even bother to reference
    such studies in the argument section of their brief, likely because they do not
    actually support this proposition. For example, plaintiffs rely primarily on
    epidemiological studies, which – by their very nature – cannot serve as scientific
    evidence that there is a biological mechanism by which talc causes inflammation.
    This is especially true given that, at bottom, the epidemiological studies do nothing
    more than note the hypothesis that talc could cause inflammation. See, e.g.,
    Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer: A Systematic
    Review and Meta-Analysis, 29 Epidemiol. 41, 45 (2018) (attached as Ex. A109 to
    Tersigni Cert.) (noting that “the evidence remains insufficient to understand the
    mechanism with any reasonable certainty”). The in vivo and in vitro studies cited
                                               38
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 50 of 72 PageID: 82711



    the tissue examined in these studies but simply was not “seen” or was “consumed

    by the cancer over time” 82 is pure speculation. Indeed, the only support plaintiffs

    cite for the proposition that existing, chronic inflammation “is not necessarily seen”

    in pathology (beyond their own experts’ say-so), is Hanahan (2011), which states

    the opposite. According to that study, while “in the course of normal wound

    healing and fighting infections, immune inflammatory cells appear transiently and

    then disappear,” this is “in contrast to their persistence in sites of chronic

    inflammation” where they appear in pathology. 83 Thus, plaintiffs’ experts’

    dismissal of findings that inflammation does not occur around talc observed in

    ovarian tissue renders their opinions inherently unreliable.


    ________________________
    (cont’d from previous page)
    by plaintiffs are similarly unhelpful because they do not address the issue of
    whether talc can cause chronic inflammation in the ovarian or fallopian tubes, but
    instead evaluate potential effects of talc (or, in some cases, different particles) on
    lung or other non-reproductive tissue. See, e.g., Kahn et al., Nano-talc Stabilized
    TNF-m-RNA I Human Macrophages, 7 J. Biomed. Nanotech. 112, 113 (2011)
    (attached as Ex. 90 to Pls.’ Opp’n); Akhtar et al., Cytotoxicity and Apoptosis
    Induction by Nanoscale Talc Particles from Two Different Geographical Regions
    in Human Lung Epithelial Cells, 29 Envtl. Toxicol. 394, 404 (2012) (“Akhtar
    2012”) (attached as Ex. 92 to Pls.’ Opp’n). None of these sources supports the
    hypothesis that talc causes chronic inflammation that could lead to ovarian cancer,
    and plaintiffs’ attempt to suggest otherwise only highlights how far they and their
    experts have strayed from reliable scientific methodology.
    82
            (Pls.’ Opp’n at 48.)
    83
          Hanahan & Weinberg, Hallmarks of Cancer: The Next Generation, 144 Cell
    646, 664 (2011) (“Hanahan 2011”) (attached to Pls.’ Opp’n as Ex. 75) (emphasis
    added).

                                              39
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 51 of 72 PageID: 82712



          Second, plaintiffs attempt to defend their experts’ reliance on Keskin (2009)

    – in which researchers observed infection and acute granulomas in rats sprayed

    with aerosolized talc but no chronic inflammation or neoplastic changes – by

    speculating that chronic inflammation might have been seen by Keskin if the study

    period had been longer. 84 But this is nothing more than rank speculation.85

          Third, plaintiffs also resort to speculation in addressing their experts’ failure

    to explain why talc would cause inflammation in the ovaries but not in other

    intermediate tissues – such as the vagina, fallopian tube, cervix and endometrium –

    that likewise would be exposed to talc under their migration theory. 86 According

    to plaintiffs, “these different areas (e.g., vagina) have different tissues” and

    therefore might react differently to potential carcinogens, especially if talc particles

    lodge in ovarian tissue, but not cervical or endometrial tissue. 87 But neither

    84
          (Pls.’ Opp’n at 49-50.)
    85
           Plaintiffs also assert that J&J’s critique of Dr. Saed is “unavailing” because
    he “mistakenly cited Langseth (2004) instead of Langseth (2008).” (Pls.’ Opp’n at
    50.) Defendants, of course, had no way of knowing that Dr. Saed cited the wrong
    article in his report. In any event, Langseth (2008) does not help plaintiffs either.
    The only mention of inflammation in that article – which does not provide any new
    data but just summarizes other studies – indicates that ovarian carcinogenicity
    “may be related to inflammation.” Langseth 2008 at 359 (emphasis added). The
    authors conclude that “[t]he current body of experimental and epidemiological
    evidence is insufficient to establish a causal association between perineal use of
    talc and ovarian cancer risk” and that “[e]xperimental research is needed . . . to
    evaluate the ovarian carcinogenicity of talc.” Id. (emphasis added).
    86
          (See Defs.’ Br. at 54 n.122.)
    87
          (Pls.’ Opp’n at 50-51.)

                                               40
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 52 of 72 PageID: 82713



    plaintiffs nor their experts have valid scientific support for these assertions.

    Further, as set forth below, plaintiffs’ position that different tissues react

    differently to alleged carcinogens merely underscores how inappropriate it is for

    their experts to rely on literature regarding the purported connection between

    chronic inflammation and cancers of organs and tissue outside the reproductive

    system to opine that ovarian cancer, specifically, is caused by inflammation.

          In sum, plaintiffs’ experts are unable to point to any reliable, scientific

    support for the theory that talc causes chronic inflammation, and the literature they

    do cite does not, in fact, support that hypothesis. For this reason, too, their experts’

    opinions regarding biological plausibility are inadmissible.

                 2.     Plaintiffs’ Experts’ Opinions Are Also Unreliable Because
                        They Cannot Point To Scientific Studies Supporting The
                        Theory That Chronic Inflammation Causes Ovarian Cancer.

          Plaintiffs’ biological plausibility theory is also unreliable for another,

    independent reason: plaintiffs’ experts offer no evidence to support their

    conclusion that chronic inflammation can cause any particular subtype of ovarian

    cancer. 88 In response, plaintiffs: (1) attempt to shore up their experts’ opinions

    with studies purportedly establishing a link between chronic inflammation and

    epithelial ovarian cancer; (2) insist that NSAID studies provide evidence of the

    role of inflammation in cancer pathogenesis “generally”; and (3) maintain that PID


    88
          (Defs.’ Br. at 54-66.)

                                               41
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 53 of 72 PageID: 82714



    is associated with an increased risk of high grade serous carcinoma. As set forth

    below, these arguments lack merit.

          First, plaintiffs argue that researchers have “concluded that inflammation

    plays a critical role in the pathogenesis of epithelial ovarian cancer.” 89 But none of

    the articles that plaintiffs cite lends any reliable support to that assertion.

           For example, while plaintiffs rely heavily on Ness (1999), Shan (2009) and

    Savant (2018), these are all review articles that do not contain any original data or

    findings related to causation or biological plausibility. This alone renders them

    unhelpful in determining whether plaintiffs’ novel theory has any reliable support.

    See Mallozzi v. EcoSMART Techs., Inc., No. 11-CV-2884 (SJF) (ARL), 2013 WL

    2415677, at *5, *7 (E.D.N.Y. May 31, 2013) (excluding plaintiffs’ expert’s general

    causation opinion where the expert “has not justified his reliance” on the

    conclusion of a review article because he “provided no analysis of, and apparently

    did not review, the clinical trials that were reviewed in the article”); cf. Mitchell v.

    Sec’y of Health & Human Servs., No. 13-948V, 2017 WL 3816078, at *8 (Fed. Cl.

    Aug. 7, 2017) (concluding that the petitioner’s expert had not presented sufficient

    evidence to establish that the vaccination had caused his injuries and noting that

    one of the studies was a “review article that contains no original data or research”

    to support his claim). Moreover, while some of these articles suggest that

    89
          (Pls.’ Opp’n at 52.)

                                                42
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 54 of 72 PageID: 82715



    inflammation is associated with the development of epithelial ovarian cancer,

    plaintiffs do not cite any studies supporting that proposition 90 and rely on outdated

    theories that have been discredited in recent years. 91 Indeed, Dr. Mossman

    90
            For example, plaintiffs cite Ness (1999) as stating that “inflammation
    initiators . . . play a role in ovarian carcinogenesis” (Pls.’ Opp’n at 52 (citing Ness
    & Cottreau, Possible Role of Ovarian Epithelial Inflammation in Ovarian Cancer,
    91 J. Nat’l Cancer Inst. 1459, 1464 (1999) (“Ness 1999”) (attached as Ex. A105 to
    Tersigni Cert.))) but, as explained in the J&J defendants’ opening brief, Ness
    expressly notes that “observational and experimental data will be needed to
    confirm the hypothesis that inflammation is a central biologic process in ovarian
    cancer risk,” Ness 1999 at 1459. In addition, plaintiffs quote a statement in Shan
    (2009) that “[i]ncreasing evidence suggests that inflammation contributes
    significantly to the etiology of [epithelial ovarian cancer].” (Pls.’ Opp’n at 26 n.73
    (quoting Shan 2009 at 3110).) But Shan does not point to any scientific studies or
    other data supporting that statement. Plaintiffs also point to a statement in Savant
    (2018) that “[u]nresolved, chronic inflammation is a critical risk factor for tumor
    initiation.” (Pls.’ Opp’n at 26 n.73 (quoting Savant 2018 at Figure 1).) This
    statement accompanies a figure that purports to illustrate sources of inflammation
    in the ovary, and it, too, is unsupported by any studies. Moreover, even when
    these review articles do cite to primary data, those data often do not support the
    point being made by the articles’ authors. The Savant article, for instance, asserts
    that exposure to talc “can cause inflammation of the ovaries and poses a risk
    hazard for the development of [epithelial ovarian cancer].” Savant 2018 at 5. But
    the only support provided for this statement is Heller (1996) – Talc, which
    examined the relationship between perineal talc usage and ovarian talc particle
    burden. And Heller (1996) – Talc – which identified talc particles in both users
    and non-users – did not find chronic inflammation in the ovaries. See Heller
    (1996) – Talc (noting that although talc was detected in the ovaries, “[t]here was
    no evidence of response to talc, such as foreign body giant cell reactions or fibrosis
    in the tissue”).
    91
           Both Shan and Savant suggest that tubal ligation reduces the risk of ovarian
    cancer because it prevents inflammation caused by the introduction of foreign
    material through the vagina. See Savant 2018 at 5 (“Tubal ligation, which is
    protective for EOC, is thought to block the transport of talc from the lower genital
    tract,” preventing it from “triggering an inflammatory response.”); Shan 2009 at
    3108 (“[H]ysterectomy and tubal ligation, both of which cut off the passage of
                                              43
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 55 of 72 PageID: 82716



    described the Savant article as “a very sloppy paper with inconsistent statements

    that are not supported by the references” it cites.92

            Plaintiffs’ attempts to defend their experts’ reliance on Trabert (2014) and

    Buz’Zard (2007) 93 are also unpersuasive. As explained in the J&J defendants’

    opening brief, Trabert (2014) investigated 46 inflammatory serum markers for

    possible association with ovarian cancer, finding that only two were associated

    with a risk of developing ovarian cancer. 94 As plaintiffs are forced to acknowledge,


    ________________________
    (cont’d from previous page)
    inflammatory factors from the lower to the upper genital tract, afford[] protection
    against EOC.”). But, as a number of recent studies have shown, tubal ligation is
    associated with “a reduced presence and decreased proliferation of progenitor cells”
    and “compositional and functional changes.” (Kurman Rep. at 23-24 (quoting
    Tiourin et al., Tubal Ligation Induces Quiescence in the Epithelia of the Fallopian
    Tube Fimbria, 22 Reproductive Scis. 1262 (2015) (“Tiourin 2015”)).) It is now
    understood that these changes – and not any protection from the purported effects
    of migration of environmental carcinogens – explain why tubal ligation reduces the
    risk of high grade serous carcinoma. (See id.; see also Shih Rep. at 16 (citing Roy
    et al., Fimbrio-Ovarian Relationship in Unexplained Infertility, 60 Gynec. Obstet.
    Invest. 128 (2005) and Huang et al., Mutagenic, Surviving and Tumorigenic Effects
    of Follicular Fluid in the Context of p53 Loss: Initiation of Fimbria
    Carcinogenesis, 36 Carcinogenesis 1419 (2015)) (explaining that alteration of the
    tubal fimbriated ends is now thought to reduce “the carcinogenic events of
    fallopian tube epithelium and prevent[] the occurrence of ovarian cancer precursor
    lesions on the fallopian tubes”); Birrer Rep. at 10 (citing Tiourin 2015) (noting that
    “recent data have demonstrated that there are dramatic effects on the cells at the
    distal end of the fallopian tube cells after a tubal ligation”).)
    92
            (Mossman Dep 291:23-292:2.)
    93
            (Pls.’ Opp’n at 53-54.)
    94
          (Defs.’ Br. at 57-58 (citing Trabert et al., Pre-Diagnostic Serum levels of
    Inflammation Markers and Risk of Ovarian Cancer in the Prostate, Lung,
                                              44
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 56 of 72 PageID: 82717



    “the results of Trabert’s study were inconclusive” 95 – and this concession alone

    renders the study an insufficient foundation for showing that plaintiffs’ proposed

    biological mechanism is more than theoretically possible. See Henricksen, 605 F.

    Supp. 2d at 1176 (rejecting expert causation opinions for lack of biological

    plausibility where the relevant studies “make clear that the connection” between

    the substance and disease at issue “is at this point in time only a hypothesis in need

    of further investigation”). This is especially true given that Trabert studied serum

    markers associated with systemic inflammation throughout the body – not chronic

    inflammation specific to the ovaries, which is what plaintiffs’ experts hypothesize

    is caused by talc. With respect to Buz’Zard (2007) – in which the authors

    purportedly observed the effects of talc on various types of human cells 96 –

    plaintiffs claim that defendants “provide[] no explanation for why the use of

    immortalized cells eliminates the[] results” of that study. 97 Not so; as the J&J

    defendants explained in their opening brief, use of immortalized cells instead of



    ________________________
    (cont’d from previous page)
    Colorectal and Ovarian Cancer (PLCO) Screening Trial, 135 Gynecol. Oncol. 297
    (2014) (“Trabert 2014 – Serum”) (attached as Ex. A143 to Tersigni Cert.)).)
    95
            (Id. at 53.)
    96
          (See Defs.’ Br. at 58-59 (citing Buz’Zard & Lau, Pycnogenol® Reduces
    Talc-induced Neoplastic Transformation in Human Ovarian Cell Cultures, 21
    Phytother. Res. 579 (2007) (attached as Ex. A16 to Tersigni Cert.)).)
    97
            (Pls.’ Opp’n at 54.)

                                              45
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 57 of 72 PageID: 82718



    normal ovarian cells “could affect the reaction observed.”98 For example, the

    antigen used to immortalize ovarian surface epithelial cells “is a viral gene product

    that evokes changes equivalent to at least two of the transformation events needed

    for ovarian carcinogenesis” and renders the cells “genetically unstable.” 99 Both of

    these considerations render this immortalized cell line particularly “inapt for

    studying the mechanisms of ovarian carcinogenesis.”100 Moreover, plaintiffs

    ignore the host of other methodological problems with the Buz’Zard study outlined

    in defendants’ opening brief and in defendants’ experts’ reports.101 For all of these

    reasons, plaintiffs’ continued reliance on Buz’Zard is misplaced.

          Plaintiffs also cite a number of other publications in the background section

    of their brief that they claim demonstrate that “the link between chronic

    inflammation and ovarian cancer is well-supported.”102 They do not, however,

    address any of these sources in their argument, perhaps because a significant

    number of them were not cited in their experts’ reports and therefore could not




    98
          (Defs.’ Br. at 59 & n.137 (citing Birrer Rep. at 14; Neel Rep. at 25; Kurman
    Rep. at 18).)
    99
          (Neel Rep. at 25.)
    100
          (Id.)
    101
         (Defs.’ Br. at 59-60 (citing Birrer Rep. at 14-15; Neel Rep. at 25-26;
    Kurman Rep. at 18).)
    102
          (Pls.’ Opp’n at 23.)

                                             46
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 58 of 72 PageID: 82719



    possibly provide a reliable basis for those experts’ opinions. 103 See In re Breast

    Implant Litig., 11 F. Supp. 2d 1217, 1231 (D. Colo. 1998) (finding that additional

    articles and studies submitted by plaintiffs “cannot properly be considered as

    additional support for [expert] witnesses’ methodology or conclusions” because

    “[n]one of the [p]laintiffs’ expert witness reports referred to any of these additional

    studies or articles”); Rondigo, L.L.C. v. Casco Twp., Mich., 537 F. Supp. 2d 891,

    896-97 (E.D. Mich. 2008) (concluding that plaintiffs could not defend their

    expert’s opinions by pointing to materials “the report does not rely on”); see also,

    e.g., Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 672 (6th Cir. 2010) (rejecting

    counsel’s effort to redefine a proposed expert’s opinion in response to a Daubert

    challenge); In re Human Tissue Prods. Liab. Litig., 582 F. Supp. 2d 644, 667

    (D.N.J. 2008) (if expert fails to adequately support his or her opinion, “counsel
    103
           (See, e.g., Nat’l Acads. of Scis., Eng’g & Med., Ovarian Cancers: Evolving
    Paradigms in Research and Care, Nat’l Acads. Press (2016) (“NASEM 2016”)
    (attached as Ex. 70 to Pls.’ Opp’n) (cited in Pls.’ Opp’n at 24 n.65); Hanahan 2011
    at 659 (cited in Pls.’ Opp’n at 25 n.72, 48 n.42); Yan et al., Molecular Analysis of
    Genetic Instability Caused by Chronic Inflammation, 512 Cancer 15 (2009)
    (attached as Ex. 74 to Pls.’ Opp’n) (cited in Pls.’ Opp’n at 25 n.72); Belotte et al.
    2014, The Role of Oxidative Stress in the Development of Cisplatin Resistance in
    Epithelial Ovarian Cancer, 21 Reproductive Scis. 503 (2014) (attached as Ex. 86
    to Pls.’ Opp’n) (cited in Pls.’ Opp’n at 28 n.76); Peres et al., Analgesic medication
    use and risk of epithelial ovarian cancer in African American women, 114 Br J
    Cancer 819 (2016) (“Peres 2016”) (attached as Ex. 108 to Pls.’ Opp’n) (cited in
    Pls.’ Opp’n at 57 n.174); Stewart et al., Risk of High-Grade Serous Ovarian
    Cancer Associated with Pelvic Inflammatory Disease, Parity and Breast Cancer,
    55 Cancer Epidemiol. 110 (2018) (“Stewart 2018”) (attached as Ex. 110 to Pls.’
    Opp’n) (cited in Pls.’ Opp’n at 59); Akhtar 2012 (cited in Pls.’ Opp’n at 30 nn.81
    and 84).)

                                              47
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 59 of 72 PageID: 82720



    cannot fill in the gaps”); In re Rezulin, 369 F. Supp. 2d at 407 (“The subject of this

    motion is the proposed testimony of experts, not the theories of the lawyers.”).

          Moreover, these articles – which address systemic inflammation throughout

    the body – do not reliably support plaintiffs’ theory that localized inflammation in

    reproductive tissue causes ovarian cancer. To the contrary, some of the articles

    directly contradict plaintiffs’ experts’ assumptions that chronic inflammation

    causes ovarian cancer. Most notably, Liou (2010), Reuter (2010) and Crusz

    (2015)104 suggest that ovarian cancer causes inflammation – not the other way

    around – a point that defendants’ experts also make. 105 Liou (2010), for example,

    examines cell signaling pathways present in ovarian cancer cells. 106 Likewise,

    Reuter (2010) discusses generalized inflammation and ovarian cancer in the

    context of chemoresistance and cancer stem cell survival – both of which are only




    104
          (See Pls.’ Opp’n at 23-24 nn.65, 67.)
    105
          (See, e.g., Shih Rep. at 15 (“chronic inflammation observed in ovarian
    cancer is most likely a result of cancer, not the cause”).)
    106
           See Liou & Storz, Reactive Oxygen Species in Cancer, 44 Free Radic. Res.
    479, 482 (2010) (attached as Ex. 64 to Pls.’ Opp’n) (“It was recently shown that
    increased [extracellular-regulated kinase 1/2] activity in ovarian cancer cells . . .
    results from sustained ubiquitination and loss of endogenous [mitogen-activated
    protein kinase phosphatase 3] . . . .”) (emphasis added) (footnote omitted); id. at
    483 (“Hydrogen peroxide generated by epithelial growth factor . . . in human
    ovarian cancer cells activates Akt and p70 S6K1, a substrate of Akt that regulates
    protein synthesis.”) (emphasis added) (footnote omitted).

                                              48
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 60 of 72 PageID: 82721



    implicated once cancer is already present. 107 And Crusz (2015) mentions ovarian

    cancer in the authors’ discussion of “[a]nti-inflammatory agents tested in clinical

    trials in patients with cancer.”108 In addition, a number of the articles cited by

    plaintiffs do not even address epithelial ovarian cancer (much less any of its

    subtypes). 109 And the remainder of the articles treat plaintiffs’ inflammation

    theory as just that – a hypothesis in need of further investigation before any

    conclusions can be drawn. 110 In short, none of the scientific literature provides any


    107
          Reuter et al., Oxidative Stress, Inflammation, and Cancer: How Are They
    Linked?, 49 Free Radic. Biol. Med. 1603, 1609-10 (2010) (attached as Ex. A110 to
    Tersigni Cert.).
    108
          Crusz & Balkwill, Inflammation and Cancer: Advances and New Agents, 12
    Nature 584, 587-80, 591, 593 (2015) (attached as Ex. 66 to Pls.’ Opp’n).
    109
           See Okada, Beyond Foreign-Body Induced Carcinogenesis: Impact of
    Reactive Oxygen Species Derived From Inflammatory Cells in Tumorigenic
    Conversion and Tumor Progressions, 121 Int J Cancer 2364 (2007) (cited in Pls.’
    Opp’n at 23 n.65) (discussing tumor development generally); Grivennikov et al.,
    Immunity, Inflammation, and Cancer, 140 Cell 883 (2010) (attached as Ex. 65 to
    Pls.’ Opp’n) (cited in Pls.’ Opp’n at 23-24 n.65) (discussing tumorigenesis
    generally and further positing that “not all chronic inflammatory diseases increase
    cancer risk and some of them, such as psoriasis, may even reduce it”) (cited in Pls.’
    Opp’n at 23-24 n.65); Kiraly et al., Inflammation, DNA Damage and Mutations In
    Vivo, 11 PLO Genetics 1 (2015) (attached as Ex. 68 to Pls.’ Opp’n) (cited in Pls.’
    Opp’n at 24 n.65) (studying pancreatic inflammation). Notably, plaintiffs’ reliance
    on studies that have nothing to do with ovarian cancer seriously undermines their
    contention elsewhere that “different tissues react differently to carcinogens.” (Pls.’
    Opp’n at 46.)
    110
           See Balkwill 2001 at 539 (abstract) (cited in Pls.’ Opp’n at 23 n.65) (stating
    that “cancer susceptibility and severity may be associated with functional
    polymorphisms of inflammatory cytokine genes” and calling for “further
    investigation of non-steroidal anti-inflammatory drugs in the chemoprevention and
    treatment of malignant diseases”) (emphases added); Coussens & Werb,
                                              49
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 61 of 72 PageID: 82722



    evidence to support the notion that chronic inflammation is a plausible mechanism

    for the development of ovarian cancer.

            Second, plaintiffs insist that NSAID studies provide “additional evidence of

    the role of inflammation in cancer pathogenesis generally.” 111 But, as explained in

    defendants’ opening brief – and as plaintiffs’ experts concede – the studies

    ________________________
    (cont’d from previous page)
    Inflammation and Cancer, 420 Nature 860 (2002) (attached as Ex. 62 to Pls.’
    Opp’n) (cited in Pls.’ Opp’n at 23 n.65) (one “hypothesis is that many
    malignancies arise from areas of infection and inflammation”) (emphasis added);
    Trabert 2014 – Serum (cited in Pls.’ Opp’n at 24 n.65) (noting that “the
    implications of the findings” of the study were “unclear and do not substantiate a
    link between local inflammation and ovarian cancer”); NASEM 2016 at 110 (cited
    in Pls.’ Opp’n at 24 n.65) (stating that some studies “suggest a possible association
    between inflammation and an increased risk of ovarian cancer”); Ness 1999 at
    1463 (cited in Pls.’ Opp’n at 26 n.73) (“Further observational and experimental
    data will be needed to confirm the hypothesis that inflammation is a central
    biologic process in ovarian cancer risk.”); Saed et al., New Insights into the
    Pathogenesis of Ovarian Cancer: Oxidative Stress, in Ovarian Cancer – From
    Pathogenesis to Treatment (2018) (cited in Pls.’ Opp’n at 26 n.73) (concluding that
    the “precise mechanism” explaining the association between talc use and ovarian
    cancer has “yet to be elucidated”); Health Canada, Draft Screening Assessment:
    Talc (Mg3H2(SiO3)4) (Chem. Abstracts Serv. Registry No. 14807-96-6) (2018)
    (attached as Ex. A58 to Tersigni Cert.) (stating that the “etiology of most ovarian
    tumours, in general, has not been well established” and that the “specific
    mechanism(s) and cascade of molecular events by which talc might cause ovarian
    cancer have not been identified”). Moreover, as a number of defendants’ experts
    explained, many of these studies fail to “distinguish between whether the
    inflammation [observed] is a marker of existing ovarian cancer or . . . a cause of
    cancer.” (Neel Dep. 296:23-297:8 (emphasis added) (discussing the National
    Academies of Science chapter); see also id. 111:21-112:20 (discussing the
    Hanahan article and explaining that “you have to distinguish between
    inflammation that accompanies cancer and those cancers that have a component of
    inflammation in their initiation”).)
    111
            (Pls.’ Opp’n at 55.)

                                              50
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 62 of 72 PageID: 82723



    examining the effect of anti-inflammatory drugs on ovarian cancer risk are

    “inconsistent” at best. 112 Apparently recognizing that their experts’ opinions

    regarding NSAIDs stand on shaky ground, plaintiffs offer the disclaimer that

    NSAID data is not the whole basis for their experts’ opinions regarding

    inflammation113 and maintain that their experts acknowledged that the data on the

    link between NSAID use and inflammation is “mixed.” 114 But these arguments

    miss the point. With the exception of Dr. Kane, plaintiffs’ experts failed to even

    mention (much less discuss) one of the largest and most inclusive meta-analyses of

    the relevant NSAID studies, Baandrap (2013), which definitively concluded that

    there is no statistically significant association between NSAID use and the

    prevention of ovarian cancer.115 And although Dr. Kane nominally cited Baandrap

    (2013), she did not in any way address its findings undermining a protective role

    for NSAIDs. 116 In other words, plaintiffs’ experts’ conclusions that NSAID use

    decreases ovarian cancer risk are directly contradicted by evidence that they

    completely ignored. This, too, undermines the reliability of their opinions. See

    Zoloft, 26 F. Supp. 3d at 461.


    112
          (Defs.’ Br. at 64-66 (quoting Smith Rep. at 18).)
    113
          (Pls.’ Opp’n at 54-55.)
    114
          (Id. at 55.)
    115
          (See Defs.’ Br. at 64-66.)
    116
          (See id. at 65 n.162.)

                                             51
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 63 of 72 PageID: 82724



          Moreover, plaintiffs’ selective citation to studies is misleading and should be

    rejected. For example, plaintiffs cite Trabert (2014), for the proposition that there

    was a 34% decrease in ovarian cancer risk associated with regular use of low-dose

    aspirin,117 but they fail to mention that the study only found a reduction of risk

    associated with use of aspirin, not other NSAIDs. 118 Plaintiffs also rely on Trabert

    (2019), but fail to explain that the decrease in ovarian cancer risk identified there

    was only 10%, that it was only observed in individuals who used aspirin for less

    than 10 years, and that there was either no risk or an increased risk associated

    with both the use of other NSAIDs and the use of aspirin for more than 10 years.119

          Plaintiffs also cite Peres (2016), a study of analgesic medication and the risk

    of epithelial ovarian cancer in African American women, for the proposition that




    117
           (Pls.’ Opp’n at 55 (citing Trabert et al., Aspirin, Nonaspirin Nonsteroidal
    Anti-Inflammatory Drug, and Acetaminophen Use and Risk of Invasive Epithelial
    Ovarian Cancer: A Pooled Analysis in the Ovarian Cancer Association
    Consortium, 406(2) J. Nat’l Cancer Inst. 1 (2014) (“Trabert 2014 – Aspirin”)
    (attached as Ex. A142 to Tersigni Cert.)).)
    118
           Trabert 2014 – Aspirin at 5. Curiously, plaintiffs contend that defendants
    called the Trabert 2014 study “‘flawed’” (Pls.’ Opp’n at 55 (no citation in
    original)), when defendants said no such thing. Nor do defendants “reject[] the
    conclusions” of the authors, as plaintiffs contend. (Id.) Defendants merely pointed
    out that the results of the study were internally inconsistent because they only
    identified a decreased risk associated with aspirin use, not other NSAID drugs.
    119
           Trabert et al., Analgesic Use and Ovarian Cancer Risk: An Analysis in the
    Ovarian Cancer Consortium, 111(2) J. Nat’l Cancer Inst. 137, 139-42 (2019)
    (attached as Ex. A141 to Tersigni Cert.).

                                              52
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 64 of 72 PageID: 82725



    NSAID use is inversely associated with EOC risk,120 but – as set forth above –

    none of plaintiffs’ experts relies on or discusses that study. Accordingly, the Peres

    (2016) study cannot possibly provide reliable support for plaintiffs’ experts’

    opinions. And in any event, the Peres study looked at a very discrete question:

    whether NSAIDs had a protective effect among African American women. 121 In

    short, NSAID studies also cannot reliably support plaintiffs’ experts’ theories

    regarding inflammation.

          Third, although plaintiffs acknowledge that the data on which their experts

    rely confirms that the association between PID and ovarian cancer “may be

    specific to a histologic subtype” (i.e., borderline tumors and, potentially, low-grade

    serous carcinomas) they maintain that it may also increase risk of high grade

    serous carcinoma. 122 In support of this position, plaintiffs point to one study by

    Stewart (2018), which is not discussed in any of plaintiffs’ experts’ reports.123 In

    any event, a single cohort study showing a slight association between PID and high

    grade serous carcinoma does not make it biologically plausible that inflammation

    plays a role in the development of ovarian cancer. See, e.g., Magistrini v. One
    120
          (Pls.’ Opp’n at 57-58 & nn.174-77 (citing Peres 2016).)
    121
          Peres 2016 (explaining that the study only examined data from studies
    involving African American women).
    122
          (Pls.’ Opp’n at 57-58.) Notably, plaintiffs do not even respond to defendants’
    argument that endometriosis is not associated with high grade serous ovarian
    carcinoma. (See Defs.’ Br. at 63-65.)
    123
          Stewart 2018.

                                              53
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 65 of 72 PageID: 82726



    Hour Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 591 (D.N.J. 2002) (“[A]n

    association is not equivalent to causation. An association identified in an

    epidemiological study may or may not be causal. Assessing whether an

    association is causal requires an understanding of the strengths and weaknesses of

    the study’s design and implementation, as well as a judgment about how the study

    findings fit with other scientific knowledge.”) (citation omitted), aff’d, 68 F. App’x

    356 (3d Cir. 2003). If anything, it merely highlights the point made in defendants’

    opening brief: the studies are inconclusive and require further investigation. 124

          For all of these reasons, plaintiffs (and their experts) are unable to point to

    any reliable scientific evidence that there is a biologically plausible connection

    between inflammation and ovarian cancer.

          B.     Plaintiffs’ Experts’ Theory That Perineal Talc Use Increases The
                 Risk of Ovarian Cancer By Inhibiting MUC1 Antibodies Is Not
                 Biologically Plausible.
          As discussed in defendants’ opening brief, Drs. Zelikoff and Saed’s

    alternative theory that talcum powder use suppresses the level of anti-MUC1

    antibodies – thereby rendering talcum powder users more susceptible to




    124
          In any event, Stewart (2018) does little to help plaintiffs’ case. That study
    found that, of the 33,335 women diagnosed with PID, only 39 were later diagnosed
    with high grade serous ovarian carcinoma. Stewart 2018 at 112. Notably, the
    study did not find a statistically significant reduction in risk for high grade serous
    ovarian carcinoma in women who had tubal ligation. Id. at 114.

                                              54
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 66 of 72 PageID: 82727



    developing ovarian cancer – is pure speculation. 125 This is because the studies

    cited by plaintiffs’ experts are irrelevant, and there is no evidence of any

    relationship between MUC1 antibodies and the development of cancer. 126 In their

    opposition, plaintiffs attempt to resuscitate the studies cited by their experts. First,

    plaintiffs point to Cramer (2005) to support their claim that “anti-MUC1 antibodies

    reduce the risk of ovarian cancer.”127 The Cramer study assessed circulating levels

    of anti-MUC1 antibodies in 705 women without ovarian cancer and noted a slight

    statistical association between “nonuse of talc in genital hygiene” and increased

    circulating levels of anti-MUC1 antibodies. 128 But the Cramer study does not

    provide a reliable basis to draw any conclusions about talc use and anti-MUC1

    antibodies; indeed, the American Association for Cancer Research published a

    Letter to the Editor stating that Cramer and his co-authors’ conclusion in the article

    “about genital talc exposure increasing ovarian cancer risk via diminished antibody

    levels is not supported by their own data.”129 See Muzzey v. Kerr-McGee Chem.


    125
          (Defs.’ Br. at 66-69.)
    126
          (See id.)
    127
           (Pls.’ Opp’n at 61 (citing Cramer et al., Conditions Associated With
    Antibodies Against the Tumor-Associated Antigen MUC1 and Their Relationship
    to Risk for Ovarian Cancer, 14(5) Cancer Epidemiol. Biomarkers Prev. 1125-31
    (2005) (“Cramer 2005”) (attached as Ex. 111 to Pls.’ Opp’n)).)
    128
          Cramer 2005 at 1125 (abstract).
    129
         Muscat & Huncharek, Talc and Anti-MUC1 Antibodies, 14(11) Cancer
    Epidemiol. Biomarkers Prev. 2679 (2005).

                                               55
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 67 of 72 PageID: 82728



    Corp., 921 F. Supp. 511, 519 (N.D. Ill. 1996) (finding expert’s causation opinion

    was unreliable where he relied on a study to support his causation opinion, but a

    later review of that study found the conclusions of the study unreliable); see also

    Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146-47 (1997) (holding that “it was within

    the [d]istrict [c]ourt’s discretion to conclude that the studies upon which the

    experts relied were not sufficient, whether individually or in combination, to

    support their conclusions that Joiner’s exposure to PCB’s contributed to his

    cancer”).

          Plaintiffs next turn to Karageorgi, a study examining whether there is any

    association between talc and endometrial cancer.130 According to plaintiffs, Dr.

    Zelikoff’s reliance on Karageorgi is appropriate because the results of that study

    are “not unique to endometrial cancer.”131 But the only reference in Karageorgi to

    MUC1 rests on the same 2005 Cramer study discredited in the American

    Association for Cancer Research journal. In any event, plaintiffs’ argument misses

    the point. According to plaintiffs, the Karageorgi study is significant because it

    purportedly shows that “[u]sers of talcum powder have lower plasma levels of anti-




    130
          (See Pls.’ Opp’n at 62 (citing Karageorgi et al., Perineal Use of Talcum
    Powder and Endometrial Cancer Risk, 19(5) Cancer Epidemiol. Biomarkers Prev.
    1269 (2010) (“Karageorgi 2010”) (attached as Ex. A84 to Tersigni Cert.)).)
    131   (Id.)

                                              56
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 68 of 72 PageID: 82729



    MUC1 antibodies than non-users.”132 But even if the study did show some

    connection between talc use and anti-MUC1 antibodies – which, given its sole

    reliance on Cramer, is a dubious proposition – it still would not supply a “reliable”

    basis for Drs. Zelikoff and Saed’s MUC1 theory because it does nothing to

    establish a relationship between anti-MUC1 antibodies and the development of

    cancer. Indeed, as defendants noted in their opening brief, not a single one of

    plaintiffs’ 21 putative experts draws this connection.133 Plaintiffs offer no response

    to this argument, or to defendants’ experts, who affirmatively state that there is “no

    evidence” of any association between anti-MUC1 antibodies and cancers of any

    type. 134

           In short, plaintiffs’ experts’ MUC1 hypothesis not only has no basis in the

    relevant scientific literature, but is also irrelevant to plaintiffs’ efforts to establish a

    mechanism by which talc could cause ovarian cancer. Accordingly, these opinions,

    too, should be excluded. See, e.g., Henricksen, 605 F. Supp. 2d at 1176 (rejecting

    expert causation opinions for lack of biological plausibility where the relevant

    studies “make clear that the connection” between the substance and disease at issue

    “is at this point in time only a hypothesis in need of further investigation”).



    132
           (Id. (quoting Karageorgi 2010).)
    133
           (Defs.’ Br. at 67-68.)
    134
           (Id. at 68 (citing Neel Rep. at 23; Moore Rep. at 37).)

                                                57
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 69 of 72 PageID: 82730



    V.       DR. ZELIKOFF’S RAMPANT PLAGIARISM OF SIGNIFICANT
             ASPECTS OF HER REPORT RENDERS HER OPINIONS
             INHERENTLY UNRELIABLE.
             Finally, Dr. Zelikoff’s opinions are unreliable because she conceded that

    significant portions of her report are copied directly from sources that she fails to

    credit. In their opposition, plaintiffs do not deny that Dr. Zelikoff plagiarized

    portions of her report. Instead, they attempt to defend Dr. Zelikoff’s plagiarism on

    the ground that the copied portions of her report consist only of “background

    information and points of common knowledge” and therefore do not affect the

    reliability of her opinion.135

             Plaintiffs are wrong. Far from merely copying “background” information,

    Dr. Zelikoff plagiarized material that goes to the heart of her opinion. Moreover,

    unlike the cases cited in plaintiffs’ brief – where, for example, an expert “fail[ed]

    to include quotation marks to indicate that portions of his opinion . . . were direct

    quotations of the sources he cited in a footnote to those paragraphs,” In re

    Processed Egg Prods. Antitrust Litig., No. 08-md-2002, 2016 WL 4547207, at *5

    (E.D. Pa. Aug. 31, 2016) (cited in Pls.’ Opp’n at 63 n.198) – Dr. Zelikoff wholly

    failed to attribute the sources that she copied anywhere in her report. For example:

          • Dr. Zelikoff states that “[l]ymph capillaries remove the large protein
            molecules and other particulate matter from the tissue spaces of the lung.
            Thus, cellular debris and foreign particles . . . are conveyed to the regional


    135
             (Pls.’ Opp’n at 64.)

                                                58
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 70 of 72 PageID: 82731



             lymph nodes.”136 This statement is central to her theory that talcum powder
             can reach a woman’s ovaries through inhalation. 137 Moreover, the statement
             appears to be directly copied from a website – www. mananatomy.com –
             that Dr. Zelikoff does not cite anywhere in her report.138

          • More than half of Dr. Zelikoff’s section on genetic mutations was copied
            from a report titled “Mutations and Health” published by Genetics Home
            Reference.139 These copied paragraphs undergird Dr. Zelikoff’s opinion that
            talc can cause gene mutations that increase the risk of cancer. Dr. Zelikoff
            acknowledged that “there are sentences that are identical” in her report and
            in the “Mutations and Health” report and agreed that, “if [she] had to do [her
            report] over, [she] would have put quotation marks around” the passages at
            issue. 140 Despite this concession, Dr. Zelikoff has not submitted an amended
            report correcting this and other instances of plagiarism. See In re Processed
            Egg Prods., 2016 WL 4547207, at *5 (noting that, after being questioned at
            his deposition about his failure to cite sources for particular statements in his
            report, the expert “issued an errata report correcting the[] errors”).



    136
             (Zelikoff Rep. at 15.)
    137
           (Id. at 14-15 (purporting to provide a “scientific premise” for the notion that
    “particles of a certain size” – like talc – can move “throughout the body”).)
    138
           See Functions of Lymphatic System, MANanatomy.com,
    http://www.mananatomy.com/basic-anatomy/functions-lymphatic-system (last
    visited June 12, 2019) (attached as Ex. J7 to 2d Suppl. Tersigni Cert.).
    139
           (Zelikoff Dep. Ex. 15 (attached as Ex. B52 to 2d Suppl. Tersigni Cert.)
    (highlighting paragraphs in Dr. Zelikoff’s expert report that were taken from
    Genetics Home Reference).)
    140
          (Zelikoff Dep. 100:7-16, 97:22-24.) Dr. Zelikoff also admitted that other
    portions of her report were copied verbatim from other sources. (See, e.g., id.
    102:21-106:8 (acknowledging that several sentences from a Simone Reuter article
    were copied without quotation or acknowledgment); id. 107:14-109:22
    (acknowledging that five portions of EnvironmentalChemistry.com are copied
    verbatim in her report); id. 115:17-119:17 (defending copying of four sentences of
    Rakoff-Nahoum publication by claiming, incorrectly, that author she copied also
    did not give references); id. 119:22-121:13 (acknowledging having copied
    language from OSHA publication without citation).)

                                                59
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 71 of 72 PageID: 82732



          These and other examples set forth in defendants’ opening brief and in Dr.

    Moore’s report make clear that Dr. Zelikoff’s plagiarized opinions are not merely

    “background information and points of common knowledge pulled from various

    sources,”141 but rather reflect substantive conclusions that were pulled from

    identifiable (and arguably unscientific) sources that she decided not to reference.

    For this reason, too, Dr. Zelikoff’s opinions are unreliable and should be excluded.

                                      CONCLUSION
          For the foregoing reasons, and those set forth in the J&J defendants’ opening

    memorandum, the Court should exclude plaintiffs’ experts’ biological plausibility

    opinions.




    141
          (Pls.’ Opp’n at 64.)

                                             60
Case 3:16-md-02738-FLW-LHG Document 10036 Filed 06/17/19 Page 72 of 72 PageID: 82733



    Dated: June 17, 2019                Respectfully submitted,
                                        /s/ Susan M. Sharko
                                        Susan M. Sharko
                                        DRINKER BIDDLE & REATH LLP
                                        600 Campus Drive
                                        Florham Park, New Jersey 07932
                                        Telephone: 973-549-7000
                                        Facsimile: 973-360-9831
                                        E-mail:      susan.sharko@dbr.com

                                        John H. Beisner
                                        Jessica D. Miller
                                        SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                        1440 New York Avenue, N.W.
                                        Washington, D.C. 20005
                                        202-371-7000

                                        Attorneys for Defendants Johnson &
                                        Johnson and Johnson & Johnson
                                        Consumer Inc.




                                        61
